Exhibit 10.2

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki01i001.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

Force Protection Industries Inc

9801 Highway 78

Ladson

SC 29456

 

For the attention of Otis Byrd

 

20th April 2011

 

Dear Otis,

 

CONTRACT REFERENCE SUVC1/0208 – WOLFHOUND DESIGN, DEVELOPMENT, MANUFACTURE AND

SUPPORT PROGRAMME – CONTRACT AMENDMENT NO. 7 TO THE FPII WOLFHOUND SUB-CONTRACT

 

As you are aware, on or about 1 April 2009:

 

A.           Integrated Survivability Technologies Limited (IST) entered into
Contract No. SUVC1/0208 with the MoD (WOLFHOUND Contract) ; and

 

B.             IST and Force Protection Industries Inc (FPII or the Contractor)
entered into a sub-contract in respect of the WOLFHOUND Contract (FPII WOLFHOUND
Sub-Contract).

 

IST proposes that the FPII WOLFHOUND Sub-Contract shall be amended as follows:

 

1.                                       DEFCON 110 — Schedule of Requirements

 

Delete DEFCON 110 Schedule of Requirements (version 6.0 dated 22 November 2010).

 

Insert new DEFCON 110 Schedule of Requirements attached (version issue 7.0 dated
18th April 2011).

 

The prices detailed within the DEFCON 110 Schedule of Requirements shall remain
Maximum Provisional Prices in accordance with DEFCON 643 as amended in Contract
SUVC1/0208. Following IST’s unconditional acceptance of Amendment No. 7 to
Contract SUVC1/0208, the Contractor shall provide IST with all information and
support IST reasonably requests in relation to the Authority’s pricing
clarifications.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki01i002.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

2.                                       ANNEX AA — Task Approval Form 019

 

Insert Annex AA - Task Approval Form 019 Supply of MASTIFF III THOR 15 and
Attrition Base Vehicles (Version 7.0 dated 18 April 2011) from the Prime
Contract (attached) as “Schedule 19 Task Authorisation Form (TAF) 019” (TAF
019).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki01i002.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

Insert:

 

Annex A to TAF 19

Annex B to TAF 19

Annex C to TAF 19

Annex D to TAF 19

Annex E to TAF 19

Annex F to TAF 19

 

3.                                       Amendments apply only to items procured
under TAF 019

 

The amendments to the FPII Sub-Contract detailed in this letter shall apply only
to the items to be provided by FPII to IST pursuant to TAF 019.

 

Please confirm your unqualified acceptance of the amendments proposed in this
letter by completing and returning the enclosed Acceptance of Offer of Amendment
to Sub-Contract form within 7 days of this dated letter. The FPII Sub-Contract
will not be amended until we are in receipt of such Acceptance form.

 

Yours sincerely

 

 

 

 

 

/s/ Michael Linton

 

 

 

 

 

Michael Linton MBE

 

Managing Director

 

Integrated Survivability Technologies Limited

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki03i001.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

Name and Address of Contractor

 

Force Protection International, Inc

 

9801 Highway 78

 

Building No. 1

 

Ladson

 

SC 29456

INTEGRATED SURVIVABILITY TECHNOLOGIES LIMITED

 

Schedule of Requirements

 

 

WOLFHOUND Design, Development, Manufacture and Support Programme

Purchase Order: ISTPO9001

 

Issued with: ANNEX AA TAF 019 Version 01
Dated: 18th April 2011

 

Version: Issue 7.0

 

TABLE 1       ARTICLES REQUIRED

Item
No

MOD Stock Reference
NATO Stock number
Stores reference no.
or Catalogue number

Specification number
Drawing number
Part number

Description

(CDRL References are at the SOW at Annex A to Contract)


Quantity/ Pricing

 


Max Provisional
Price Each $ (EX
VAT)

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

3

Provision of WOLFHOUND base vehicles to production standard in the
following variants (CDRL’s 1-2):

 

 

 

a)     Patrol Vehicles with load bed

i)      Patrol Vehicles (TSV requirement)

ii)     Patrol Vehicles (THOR 14 Requirement)

b)     Military Working Dogs Support Unit (MWDSU) Vehicles

c)     Patrol Vehicles for trials and testing

d)     Explosive Ordnance Disposal (EOD) Vehicles

i)      EOD Vehicles (TSV requirement)

ii)     EOD Vehicles (EOD requirement)

 

 

[***] / Max Ea
[***] / Max Ea
[***] / Max Ea
[***] / Max Ea


[***] / Max Ea
[***] Max/ Ea

 

 

$[***]

$[***]

$[***]

$[***]


$[***]
$[***]

Provision of Technical Design Packs for the following WOLFHOUND
vehicle variants (CDRL 3), SOR Items 1 a) to d).

 

1 per vehicle
variant/ Max Ea

 

FOC

Provision of support for the following AESP technical publications covering the
WOLFHOUND vehicle variants at SOR Items 1 a) to d) (CDRL 9):

 

 

$[***]

 

a)     Cat 101 — Purpose and Planning Information

b)    Cat 111 — Equipment Support Policy Directive (supplied by the Authority)

c)     Cat 201 — Operating Information

d)    Cat 421 — Installation Instructions and Preparation for Special
Environments (VIKs)

e)     Cat 512 — Failure Diagnosis

f)      Cat 522 — Maintenance Instructions

g)     Cat 532 — Inspection Standards

 

 

 

 

h)     Cat 601 — Maintenance Schedules

i)      Cat 711/721 — Illustrated Parts Catalogues/Commercial Parts Lists

j)      Cat 741/751 — Complete Equipment Schedule (Simple Equipment)/(Complex
Equipment)

k)     Cat 811 — Modification Instructions

 

 

 

 

4

Supply of Certificate of Conformity (C of C) with the production of one copy of
the AESP technical publications SOR Item 3 a) to k) (CDRL 17)

 

1 copy plus 1
electronic copy

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki03i001.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

5

Provision of Support & Test Equipment — Complete Equipment Schedule (CES) for
the WOLFHOUND vehicle variants at SOR Item 1a) to 1d) (CDRL 18)

 

[***] / Max Ea
1 CES per
vehicle
(including Blast
vehicle)

 

$[***]

 

 

 

 

 

6

Provision of Support & Test Equipment — Special Tools & Test Equipment (STTE)
for the WOLFHOUND base vehicle variants at Item 2a and 2b above (CDRL 19)

[***]  sets for 97
vehicles

 

Total -
$[***]

 

 

 

 

 

7

Provision of DEFCON 82 Initial Supply of Spares to support the following
WOLFHOUND Vehicle Variants for 1 year duration (CDRL 8)

 

Initial Spares to
support 97
vehicles for 1 year/Max Lot

 

 

 

 

 

 

 

 

a) Patrol Vehicles at SOR Items I a) and I c)

b) MWDSU and EOF Vehicles at SOR Items 1b) and 1d) i)

c) EOD Vehicles at SOR Item 1d) ii)

 

 

$[***]
$[***]
$[***]

 

 

 

 

 

8

Supply of Documentation for NATO Codification for the WOLFHOUND Vehicle
Variants(CDRL 9)

 

1 copy plus 1 electronic copy/
Max Lot

 

N/A

 

 

 

 

 

9

Supply of Initial Equipment Repairables List for the WOLFHOUND Vehicle Variants
(CDRL 10)

1 copy plus 1 electronic copy/

 

N/A

 

 

 

 

 

10

Support to the provision of Train the Trainer (Operator) familiarisation courses
for the WOLFHOUND Vehicle Variants at SOR Items 1a) to 1d) (CDRL 12)

TBC following
TNA

 

N/A

 

 

 

 

 

11

Support to the provision of re-usable training package (Operator Train the
Trainer Package) the WOLFHOUND Vehicle Variants at SOR Items 1a) to 1d)

(CDRL 14)

TBC

 

N/A

 

 

 

 

 

12

Support to the provision of Train the Trainer (Maintainer) familiarisation
courses for the WOLFHOUND vehicle variants at SOR Items 1 a) to 1 d) (CDRL 13)

 

TBC

 

N/A

 

 

 

 

 

13

Support to the provision of f re-usable training package (Maintainer Train the
Trainer Package) for the WOLFHOUND vehicle variants at SOR Items 1 a) to1 d)
(CDRL 15)

TBC

 

N/A

 

 

 

 

 

14

Provision of the following Field Service Representative (FSR) for trials and
testing (See Para 2.18 of SOW):

 

 

 

 

a)     Familiarisation training, 1 FSR, 1 week

b)     FSR Trials Support 16 weeks (extended by 4 weeks)

c)     FST Trials Support, 16 weeks

d)     Trails Support Spares

e)     Qty 1 Representative Blast Vehicle

[***] /Ea

[***] /Ea

[***] /Ea

[***]  lot

 

$[***]

$[***]

$[***]

$[***]

$[***]

 

 

 

 

 

15

Provision of the following Tests, Reports and Documentation

 

a)     Monthly Progress Reports (CDRL 24)

b)     Obsolescence Report (CDRL 20)

c)     Disposal Report (CDRL 21)

d)     Support to the UK Type Approval Report (CDRL 26)

e)     Support to the JADTEU Transportability and Tie Down Schemes (CDRL 27)

f)      Logistic Support Analysis Reports (CDRL 7)

1 Copy plus 1 electronic Copy of each

 

 

 

 

 

 

 

 

$[***]

$[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki03i001.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

16

Provision of the following Plans and Documentation:

a)     Quality Management Plan and Strategy (QMAPS) document (CDRL 22)

See FPII SOW

 

 

FOC

 

b)     Programme Management Plan (CDRL 23)

c)     Configuration Management Plan (CDRL 28)

d)     Joint Risk and Opportunity Management Plan (ROMP) (CDRL 29)

e)     Integrated Support Plan and updates (CDRL 4)

f)      ILS Element Plans and updates (CDRL 5)

g)     Logistic Support Analysis (LSA) Plan and updates (CDRL 6)

h)     Risk Register (CDRL 30)

i)      Government Furnished Assets (GFA) List (CDRL 32)

 

 

FOC

FOC

FOC

FOC

FOC

FOC

FOC

FOC

 

17

Attendance at the following Meetings and Reviews:

a)     Design Reviews and provision of minutes

b)     ILS Review Meetings and Minutes

c)     Monthly Progress Meetings

 

See FPII SOW

 

 

 

Option prices for additional quantities of Patrol Vehicles and date by which
these options must be exercised:

 

 

 

 

18

UK Financial Year 2009/2010

 

 

 

 

a)     1-50

b)     51-150

c)     151+

 

Per Vehicle

 

$[***] (1)

“

“

19

UK Financial Year 2010/2011

a)     1-50

 

 

 

 

 

 

 

20

b)     51-150

c)     151+

 

 

UK Financial Year 2011/2012

a)     1-50

b)     51-150

c)     151+

 

Per Vehicle

 

 

 

 

Per Vehicle

 

$[***]

“

“

 

 

$[***]

“

“

21

Indicative quantities and prices for FSR’s based on the fleet quantities of
WOLFHOUND vehicles, for operation (See Para 2.6.6 of SOW) to be confirmed
following FSR Scoping Study Report

a)     In the UK - 2 FSRs

b)     On Operational Deployment — 8 FSRs

 

 

 

 

 

 

TBC

TBC

22

Parts & Labour Warranty per vehicle in accordance with Annex R to Sub Contract
Agreement for 1 year duration

 

 

 

Inc. in vehicle price.

23

Reliability Warranty per vehicle in accordance with Annex S to Sub Contract
Agreement for 1 year duration

 

 

 

Inc. in vehicle price.

24

Air Transportation of 2 WOLFHOUND base vehicles from the US to the UK

 

 

$[***]

 

25

Supply of Qty 11 Mastiff III Talisman Base Vehicles in accordance with Schedule
8 (Annex Z) — Tasking Order Form: TAF 016

 

 

 

$[***]

 

 

--------------------------------------------------------------------------------

(1)   This reduced rate available due to NRE/ tooling already having been paid
for i.e. amortised.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g140571ki03i001.jpg]

INTEGRATED SURVIVABILITY
TECHNOLOGIES

1ST LIMITED

First Floor,

Building 330, The Crescent,

Bristol Business Park,

Bristol, BS15 1E1,

England, UK

Tel :+44 (0)117 931 9860

Fax: +44 (0)11 7 979 8341

E-mail: info@i-s-t-l.com

 

 

26

Supply of MASTIFF III THOR 15 and Attrition Base Vehicles with Schedule

X (Annex AA) — Tasking Order Form: TAF 019

 

 

 

 

 

a.     MASTIFF III Improvised Explosive Device Disposal (IEDD) Vehicles

b.     MASTIFF III Electronic Counter Measures (ECM) Vehicles

c.     Troop Carrying Variant (TCV)

7

 

6

34

 

$[***]

 

$[***]

$[***]

 

 

 

 

 

 

Provision of Eighteen (18) SDRLs in accordance with Paragraph 11 of Annex A FPII
Statement of Work (SOW) for the United Kingdom Mine Resistant Ambush Protected
(MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011

 

Non Recurring Engineering (NRE) for the MASTIFF III THOR 15 Base Vehicles —
Delivery of E BOM

 

See Annex E

 

 

 

1

 

 

$[***]

 

 

 

$[***]

 

TABLE 2               PACKAGING REQUIREMENTS

 

Item
No

Packaging specifications/special markings etc.

Estimated
Quantity

Adjustment

Estimated
Quantity

Adjustment

Estimated
Quantity

Adjustment

 

 

 

 

 

 

 

 

All

Packaging in accordance with DEFCON 129 and the ILS Plan at Annex I to Sub
Contract Agreement.

 

 

 

 

 

 

 

TABLE 3               DELIVERY OF ARTICLES

 

Item
No

Start

Rate

Finish

 

 

Refer to Annex B — Delivery Schedule

 

 

CONDITIONS OF CONTRACT

This contract is subject to:

The Sub Contract Agreement ref

IST/SC/SCA/001 dated 14th of May 2009

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

INTEGRATED SURVIVABILITY TECHNOLOGIES

 

Acceptance of Contract

 

To

Mr Mike Linton, IST - Managing Director, 1st Floor, Building 330, The Crescent,
Bristol

 

Business Park, Coldharbour Lane, Bristol, BS16 1EJ.

 

 

We acknowledge receipt of your Contract Award Letter Reference and dated as
below

 

Contract Amendment No. 7 To The
FPII WOLFHOUND Sub-Contract

20th April 2011

 

and confirm that we accept the offer, in whole contained therein.

 

Signed:

 

 

/s/ Joseph Bolmarcich

 

Dated this          20         day of

NAME

Joseph Bolmarcich

Director of Contracts

 

Signature of this DEFFORM constitutes acceptance of IST’s offer, thereby
creating a legally binding amendment to the Contract

 

 

April                     (month)

 

2011                                   (year)

 

 

 

In the capacity of:

Director of Contracts

 

(e.g. Director, Manager, Company Secretary etc

 

Address:

9801 Hwy 78

Ladson, SC 29456 USA

 

 

 

Duly authorised to sign contracts for and on behalf of Force Protection
Industries, Inc.

 

 

Telephone:

 

843-693-6473

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

STATEMENT OF WORK FOR THE UNITED KINGDOM
MINE RESISTANT AMBUSH PROTECTED (MRAP)
MASTIFF MK2.5 6X6 DCS-47

 

1.  GENERAL

 

1.1  OVERVIEW.

 

IST has a requirement for the procurement of Mine Resistant Ambush Protected
(MRAP).  This Statement of Work defines the effort required to procure and
deliver version Mastiff MK2.5 6X6.

 

1.2  PROGRAM DESCRIPTION.

 

MRAP vehicles are armored vehicles with a blast resistant underbody designed to
protect the crew from mine blasts, fragmentary and direct fire weapons. Category
II vehicles support operations in an urban environment and other restricted /
confined spaces; including mounted patrols, reconnaissance, communications, and
command and control.

 

1.3  PERFORMANCE SPECIFICATIONS.

 

The MRAP standard requirements for the vehicle build are located in the
performance specifications. If there is a conflict between the Statement of Work
and the performance specification, then the SOW takes precedence.

 

2.  GUIDANCE DOCUMENTS

 

Use document revision levels in effect at contract award

 

Current Reference

 

Title

 

 

 

MIL-STD 129

 

MARKING FOR SHIPMENT

 

 

 

MIL-DTL-53072

 

CHEMICAL AGENT RESISTANT COATING (CARC) SYSTEM APPLICATION PROCEDURES AND
QUALITY CONTROL INSPECTION

 

 

 

MIL-STD-810

 

TEST METHOD STANDARD: ENVIRONMENTAL ENGINEERING CONSIDERATIONS AND LABORATORY
TESTS

 

 

 

MIL-STD-1474

 

DESIGN CRITERIA STANDARD, NOISE LIMITS

 

 

 

MIL-STD-2073-10

 

PRACTICE FOR MILITARY PACKAGING

 

 

 

MIL-STD-130

 

IDENTIFICATION MARKING OF U.S. MILITARY PROPERTY

 

 

 

MIL-STD-642

 

IDENTIFICATION MARKING OF COMBAT AND TRASNPORT VEHICLES

 

 

 

MIL-PRF-11021

 

SWITCH, VEHICULAR LIGHTS: 28 VOLT DC

 

Annex A Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

 

MIL-STD-1179

 

MILITARY STANDARD, LAMPS, REFLECTORS AND ASSOCIATED SIGNALING EQUIPMENT FOR
MILITARY VEHICLES

 

 

 

MIL-STD-1472

 

DESIGN CRITERIA STANDARD: HUMAN ENGINEERING

 

 

 

DEFCON 90

 

COPYWRITE

 

 

 

AWS D1.1

 

STRUCTURAL WELDING CODE — STEEL

 

 

 

DEF-STAN 05-129

 

CONTRACTORS ON DEPLOYED OPERATIONS (CONDO) — PROCESSES AND REQUIREMENTS

 

3.  MEETINGS / CONFERENCES/REVIEWS

 

3.1  GENERAL.

 

The Contractor shall support the following meetings, conferences and reviews
required in this scope of work. Persons who are subject matter experts and are
familiar with the issues to be discussed shall attend. The Contractor shall
identify as a key person / representative a lead Point of Contact (POC) who can
ensure contractor resources are applied. At least one (1) representative each
from the Contractor and IST shall have authority to resolve any issues raised at
the meetings. Wherever possible, meetings shall be scheduled in tandem to
minimize the use of personnel resources and travel expenses. Meetings shall
include:

 

·      Post-Award Conference (PAC) (3.2.)

·      First Article Acceptance (3.4.)

·      In-Process Telecommunication (IPT) (3.5.)

·      Program Management Review (PMR) (3.6.)

 

3.2  POST-AWARD CONFERENCE.

 

A Post-Award Conference (PAC) shall be held at the Contractor’s facility within
thirty (30) days after delivery order issue. The purpose of the PAC is for the
contractor to review and demonstrate to IST the management procedures, provide
progress assessments, review of technical and other specialty area status, and
to establish schedule dates for near term critical meetings/actions. The
Contractor shall present management, key personnel, and program implementation
processes.

 

3.3  FIRST ARTICLE ACCEPTANCE.

 

The Contractor shall conduct an initial vehicle inspection review to be held at
the manufacturer’s facility.

 

3.4  IN-PROCESS TELECOMMUNICATION (IPT).

 

Telecommunication conferences will be conducted when requested by IST.

 

Annex A Page 2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

3.5  PROGRAM MANAGEMENT REVIEWS (PMR).

 

The Contractor shall participate in Program Management Reviews (PMR), to be
conducted approximately every six (6) months for the duration of the contract.
PMR status packages shall be distributed five (5) days in advance of the
meeting. Contractor’s format is acceptable as long as technical status,
schedule, risks, and issues/concerns are presented at a minimum. The reviews
shall not exceed two (2) days, sixteen (16) hours.

 

SDRL Approval.

 

Approval/comment time frame will be as specified in this SOW. No response within
the specified time frame, or thirty (30) days if not specified, shall be an
acceptance.

 

3.6  PROGRESS MEETINGS

 

Two progress meetings will be held either at the Contractors premises and shall
be at the expense of the Contractor. The Contractor will be responsible for
taking minutes at all meetings and shall provide these minutes to IST no later
than five (5) business days after each meeting for subsequent agreement with IST
that they represent an accurate record of the meeting. IST shall notify the
Contractor within five (5) business days of their acceptability or otherwise.
The Contractor shall maintain for the duration of the Contract a written record
of all meetings held and resultant actions.

 

SDRL A018 DI-ADMIN-81505 REPORT, RECORD OF MEETING MINUTES

 

The Contractor and IST agree to jointly monitor performance. Assessment of the
Contractors performance shall form part of the regular progress meetings
referred to in the Statement of Work.

 

SDRL A001 DI-MGMT-80368A STATUS REPORT

 

3.7  RISK MANAGEMENT

 

The Contractor and IST shall undertake joint risk management. The Contractor and
1ST shall develop and the Contractor shall produce and deliver, a joint Risk
Management Plan (RMP). The joint RMP shall be used to identify all programme
risks with the respective parties stated in the RMP being responsible for
managing their own risks.

 

SDRL A002 DI-MGMT-81808, RISK MANAGEMENT PLAN

 

The Contractor shall submit a quarterly report to IST, which shall detail all
Warranty Claims received by the Contractor in the preceding quarter, and shall
identify the status of each such Warranty Claim as to its stage of completion
and anticipated completion dates where relevant. Such quarterly report shall
also include statistics detailing all Warranty Claims to date.

 

SDRL A003 DI-MGMT-80227 PROGRESS, STATUS, AND MANAGEMENT REPORT

 

Annex A Page 3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

4.  QUALITY ASSURANCE REQUIREMENTS

 

4.1 QUALITY ASSURANCE PROGRAM PLAN (QAPP).

 

The contractor shall establish, implement, document, and maintain its Quality
Assurance (QA) process system in accordance with ISO 9001:2008 and the
following: in effect as of contract award:

 

·      AQAP 2070 NATO Mutual Government Quality Assurance (GQA) Process

·      Defense Standard 05-61 Part 1 — Deviations / Waivers

·      Defense Standard 05-61 Part 4 — Contractors Working Parties

·      Defense Standard 05-57 — Configuration management of Defense Materiel

·      Defense Standard 03-32 — Pre-treatment and painting

 

Any proposed amendments to the QAPP during the Contract shall be submitted for
authorisation through the formal Contract change procedure.

 

4.1.1       Exceptions

 

1.         Defense Standard 05-57, Annex H.4.1 to be replaced with the following
text: When the equipment system becomes Under Ministry Control (UMC), the
Technical Data Package (TDP) will continue to be under Contractor control. The
Contractor will share essential documentation on an as required basis through
arrangements agreed upon by the Customer and Contractor for reference by UK MoD.
The documentation in the set shall include essential technical information
necessary to enable the CM, Modification, manufacture, inspection, testing,
packaging, installation, safe operation, servicing and disposal of the
equipment.

 

2.                           No sub-tier referenced documents in 05-57 are
applicable.

3.                           Partial compliance to Def Stan 05-57 5.2 e. through
g. as per SOW paragraph 7.1 and the CMP.

4.                           Def Stan 05-57 Annex H sections 3 and 4 are
excluded.

5.                           Def Stan 05-57 Annex H section 7.2 b and c are
excluded.

6.                           Def Stan 05-57 Section 6.3, no CMP will be
delivered with the ITT response.

7.                           Def Stan 05-57 Section 7.2 through 7.7 are
excluded, CI documentation will be limited to SOW paragraph 7.1 and the CMP

8.                           Def Stan 05-57 Section 9, configuration status
accounting will be for serialized items and CIs identified as per SOW paragraph
7.1 and the CMP

9.                           Def Stan 05-57 Section 9.3.c the CSA will not
include design review records

10.                     Def Stan 05-57 Section 10 is only applicable for the CIs
identified in SOW paragraph 7.1..

 

4.1.2       Quality Assurance

 

The Contractor shall make their Quality Assurance Program Plan or Quality Manual
(whichever document they have developed as required by their ANSI, ISO, or
equivalent quality system to review at their facility as required.

 

The Contractor shall develop a Quality Plan in Contractor format that provides
for the requirements indicated in AQAP 2105, NATO Requirements for Deliverable
Quality Plans. This plan shall additionally provide for internal quality
assurance planning, risk management and mitigation planning, shall indicate
linkage or association with the CM Plan (delivered separately as SDRL A007
DI-CMAN-80588B CONFIGURATION MANAGEMENT PLAN (CMP), and embrace
Customer-Specific requirements as detailed in this contract.

 

SDRL A019 QUALITY and INTERNAL ASSURANCE PLAN

 

Annex A Page 4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

4.1.3       FINAL INSPECTION RECORD (FIR).

 

The Contractor shall develop a FIR in Contractor format that provides inspection
criteria for accepting the final vehicle configuration. The FIR shall be
provided prior to acceptance inspection of the first deliverable vehicle for
review and approval in accordance with SDRL A004. The FIR shall be updated as
required to reflect any configuration, material, or process change addressing in
Engineering Change Proposals (ECPs). The FIR shall also contain inspection
criteria for all the characteristics specified in the Performance Specification
and include a deficiency sheet with space to document the corrective action
taken.

 

SDRL A004 DI-QCIC-81068 FINAL INSPECTION RECORD

 

5.  REQUIREMENTS

 

The contractor shall accomplish delivery of the specified number of MRAP MK2.5
6X6 units (platforms) set forth under the contract.

 

5.1  ADDITIONAL REQUIREMENTS.

 

Visual and functional inspections shall be performed at the factory on this
vehicle prior to shipment to the UK.

 

5.2  DELIVERY SCHEDULE.

 

The Contractor shall accomplish delivery of forty seven (47) units (platforms)
set forth under the contract. A corresponding delivery schedule is provided
within the contract. The Contractor shall ensure that stated performance
capabilities of these vehicles are certified and the level warranted.

 

5.3  TECHNICAL COMPLIANCE WITH PERFORMANCE SPECIFICATION.

 

The Contractor shall propose and deliver platform compliant with the performance
capabilities stated within the Performance Specification (Annex 2), and
additional UK requirements located in Section H. Technical compliance shall be
based upon evidence (e.g., test, analysis, or performance data) of the ability
of the MRAP MK2.5 6X6 vehicle to meet the performance standards set forth in the
specification(s), as well as, conformance to the delivery schedule. The
Contractor shall ensure that stated performance capabilities of the MRAP vehicle
are certified and the level warranted.

 

5.3.1  SAFETY.

 

The Contractor shall deliver a platform that can be safely operated within the
environments stated in the Performance Specification and contract requirements.
The Contractor shall provide sufficient evidence of safety of use for the MRAP
MK2.5 6X6vehicle to include features, compliance with Federal, commercial, or
industry standards (e.g., Society of American Engineers (SAE), ISO, ANSI) and
any actions to minimize or eliminate hazards associated with use.

 

5.3.2  SAFETY ASSESSMENT REPORT (SAR).

 

The SAR shall document the safety assessment and clearly identify any residual
risks of the delivered product. The SAR shall include a signed statement that
all identified hazards have been eliminated or their associated risks controlled
to acceptable levels and that the delivered product is ready to test.

 

Annex A Page 5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

SDRL A005 DI-SAFT-80102B SAFETY ASSESSMENT REPORT (SAR) UPDATE

 

6.  CONTRACTOR LOGISTIC SUPPORT

 

6.1  FIELD SERVICE REPRESENTATIVES (FSRs). Reserved.

 

6.2  SPARES. Reserved.

 

6.3   SPECIAL TOOLS AND TEST EQUIPMENT (STTE). Reserved

 

6.3.1  WORKSHOP INFRASTRUCTURE SET (WIS). Reserved

 

6.4  PUBLICATIONS AND TECHNICAL MANUALS. Reserved.

 

6.4.1  COPYRIGHTED MATERIAL.

 

The Contractor shall identify copyrighted material, and shall obtain the written
approval of the copyright owner in accordance with SDRL A006. The Contractor
shall furnish appropriate copyright release granting permission to reproduce and
use copyrighted information.

 

SDRL A006 DI-TMSS-80527B & MIL PRF 33216 COPYRIGHT RELEASE

 

6.5  TRAINING REQUIREMENTS.  Reserved

 

6.6  PROGRAM MANAGEMENT.

 

The contractor shall provide the necessary management of administration,
logistics, financial, and other task requirements that fall under Program
Management. The contractor shall establish a management structure that ensures
overall quality of the vehicle program, as well as assurance of compliance with
the delivery schedule. A designated Program Manager (PM) shall be identified to
serve as the principal representative of the contractor throughout the contract
performance. At all times, the PM shall have the responsibility for ensuring
program integrity and overall contract performance. As appropriate, the PM shall
ensure the pertinent information regarding contract performance is adequately
addressed (e.g., providing a dedicated Service Manager).

 

6.7  MARKING

 

Each delivery order shall be marked in accordance with MIL-STD-129P.

 

6.8  WELDING PROCEDURES.

 

Any welding performed shall be accomplished in accordance with the Contractor’s
welding procedures, submitted with the contractor’s proposal, and incorporated
herein. Any changes to the welding procedures after contract award and
subsequent testing shall be considered a Class I ECP and shall require IST
approval in accordance with the process identified herein.

 

Annex A Page 6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

6.8.1  WELDER AND WELDING OPERATOR CERTIFICATION.

 

As a minimum for determining welder qualification, any welder assigned to manual
welding work covered by this contract shall be qualified per the requirements of
AWS D1.1, “Structural Welding Code (Structural Steel).”

 

7.  CONFIGURATION MANAGEMENT (CM)

 

7.1  CONFIGURATION MANAGEMENT (CM) PLAN.

 

The Contractor shall maintain a CM process for the control of all hardware,
media, and parts representing or comprising the production vehicles. The
Contractor shall make a good faith effort to control and document all software
configurations comprising the production vehicle. The application of the
principles in the latest version of Electronic Industries Alliance (EIA)-649
shall be used to implement the technical and program management fundamentals of
configuration management. Def Stan 05-57 shall be used to define the content and
method of implementation of the EIA-649 principles.

 

The Contractor shall document and provide a copy of the CM plan and all elements
of their configuration management in a CM Plan in accordance with SDRL A009
within 60 days after contract award (DACA). The Contractor shall notify IST of
any changes at the Contractor’s facility which affect the Contractor’s
established CM process.

 

IST will review and return any comments within ten (10) days after initial
submittal of the CM Plan. Final submission of the plan including IST comments is
due ten (10) days after receipt of IST comments. Any findings that require
corrective actions shall be made by the Contractor within sixty (60) days of
receipt of audit findings providing sufficient lead time for completion.

 

The Contractor’s CM Plan shall consist of configuration identification,
configuration control, configuration status accounting, and configuration
audits. A limited scope of configuration items (inclusive of select functional
groups) are to be provided as follows:

 

·      Vehicle (partial)

·      Primary engine

·      Suspension

·      Doors

·      Seat System

·      CSCIs

 

in accordance with SDRL A007. Consideration for interfacing with other
acquisition requirements such as design review, assurance, and other program
related disciplines shall be addressed.

 

SDRL A007 DI-CMAN-80588B CONFIGURATION MANAGEMENT PLAN (CMP)

 

7.1.1  INDENTURED BILL OF MATERIAL (IBOM).

 

As part of the configuration audit, the Contractor shall deliver to IST an
Indentured Bill of Material (IBOM). The Contractor shall submit an incremental
IBOM to IST starting 30 DACA and monthly thereafter in accordance with SDRL
A008.

 

Contractor format shall be used as outlined in the CMP and agreed upon by the
appropriate authority. Upon receipt of any IBOM, IST can advise the Contractor
that they want a PCA scheduled based on the IBOM.

 

Annex A Page 7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

Within thirty (30) days after receipt of IST audit notification, the Contractor
shall schedule the PCA/FCA.

 

Each IBOM shall contain indenture level (vehicle level shall be indenture level
1), part number CAGE code, part number, NSN (if available), part nomenclature,
quantity required, unit of measure, drawing number CAGE code, drawing number
(the drawing number of the drawing that documents the design of the part),
drawing nomenclature, drawing revision, and drawing type (e.g., part drawing,
assembly drawing, installation drawing, source control drawing, vendor item
drawing, additional fields are acceptable if they are thoroughly explained by
the Contractor. The IBOM shall be prepared in indenture level sequence down to
the purchased component part or Contractor designed component part. Prepare and
deliver in accordance with SDRL A008. The IBOM shall be in Microsoft Excel using
Contractor format.

 

SDRL A008 INDENTURED BILL OF MATERIAL (IBOM)

 

7.1.2  PHYSICAL CONFIGURATION PLAN.

 

The Contractor shall deliver a completed PCA Plan (to include the PCA agenda)
for approval within sixty (60) days after contract award per SDRL A009.

 

IST will review and return any comments within ten (10) days after initial
submittal of the agenda. Final submission of the plan including IST comments is
due ten (10) days after receipt of IST comments.

 

SDRL A009 DI-CMAN-80556A CONFIGURATION AUDIT PLAN (PCA PLAN)

 

7.1.2.1  PHYSICAL CONFIGURATION AUDIT.

 

A Physical Configuration Audit (PCA) will be conducted by IST and/or its
nominated representative with FPII participation to confirm the vehicle baseline
configuration in accordance with SDRL A009. . At the time the PCA is requested,
the corresponding IBOM report to be used will be identified (incremental or
full) which is to define the full audit scope. The objective of the PCA is
intended to provide validation of proper configuration identification and
control. The timing of the PCA and all associated deliverables shall be agreed
upon by IST and FPII. The selected vehicle shall be compared against the design
documentation to assure the vehicle conforms to the documentation. IST and/or
its nominated representatives will work through FPII Contracts and Program
Management Offices to establish the minimal requirements for the PCA.

 

IST will review and return any comments within ten (10) days after initial
submittal of the audit report. Final submission of the report including IST
comments is due ten (10) days after receipt of IST comments. Any findings that
require corrective actions shall be made by the Contractor within sixty (60)
days of receipt of audit findings.

 

SDRL A010 DI-CMAN-81022C CONFIGURATION AUDIT SUMMARY REPORT

 

7.1.3 FUNCTIONAL CONFIGURATION PLAN.

 

The Contractor shall deliver a completed Functional Configuration Audit (FCA)
Plan (to include the FCA agenda) per the requirements, for approval within sixty
(60) days after contract award per SDRL A011.

 

IST will review and return any comments within ten (10) days after initial
submittal of the agenda.

 

Annex A Page 8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

Final submission of the plan including IST comments is due ten (10) days after
receipt of IST comments. Any findings that require corrective actions shall be
made by the Contractor within sixty (60) days of receipt of audit findings.

 

SDRL A011 DI-CMAN-80556A Configuration Audit Plan) (FCA Plan)

 

7.1.3.1  FUNCTIONAL CONFIGURATION AUDIT.

 

The Functional Configuration Audit (FCA) shall be scheduled within thirty (30)
days after receipt of the I-BOM. A Functional Configuration Audit shall be
conducted in accordance with the approved Functional Configuration Audit Plan
(SDRL A012) and be conducted on the CIs established in 7.1 within 60 days after
contract award. The performance baseline shall include: applicable Performance
Specification and interface control documentation specific to the limited scope
of CIs.

 

IST will review and return any comments within ten (10) days after initial
submittal of the agenda. Final submission of the plan including IST comments is
due ten (10) days after receipt of IST comments. Any findings that require
corrective actions shall be made by the Contractor within sixty (60) days of
receipt of audit findings.

 

SDRL A012 DI-CMAN-81022C CONFIGURATION AUDIT SUMMARY REPORT (FCA AUDIT) — To be
scheduled 30 days after receipt of I-BOM

 

7.1.4  PRODUCT BASELINE.

 

The product baseline is defined as modification strike zero (mod. strike 0) when
the product configuration has been approved. With completion of the FCA
referenced in sec. 7.1.3 and 7.1.3.1a Configuration Status Accounting document
per MOD Def. Stan. 05-57 is to be generated and maintained to establish the
limited scope of CI mod. strike 0 and subsequent CI modification status in
accordance with SDRL A013; this document is intended to record and monitor the
product baseline. The CSA may exclude some specifications, interchangeability
drawings, design review records, CODs, or computer software documentation
depending on design lead time and documentation constraints.

 

The Contractor shall establish and document the product baseline in accordance
with SDRL A013 and provide to IST when all engineering documentation has been
released.

 

SDRL A013 DI-CMAN-81121 BASELINE DESCRIPTION DOCUMENT (Product Baseline) — Due
no later than 60 days after contract award

 

7.1.4.1  CERTIFICATE OF DESIGN (CoD).

 

In accordance with SDRL A014, a Certificate of Design in contract format with
IST approval is to be delivered at Product Baseline sign-off.

 

SDRL A014 FPI-CERTIFICATE OF DESIGN

 

7.1.5  CONFIGURATION CONTROL.

 

The Contractor shall implement positive configuration control methods and
procedures to maintain the integrity and traceability of the controlled
configuration baselines in accordance with SDRL A015 Configuration Status
Accounting.

 

Annex A Page 9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

7.1.5.1  Product Records

 

The product records which are to include defined critical items and serialized
items are to be maintained in accordance with SDRL A015 Configuration Status
Accounting. Record data fields are to include associated configuration and
serialized date. The Contractor shall propose configuration control changes to
established, approved baselines through submission of Engineering Change
Proposals (ECPs) or Request for Deviations (RFDs) to IST. Changes to established
baselines shall only be made as set forth herein. Contractor shall propose
permanent changes to requirements by preparing and submitting a Class I ECP
accompanied by a Notice of Revision (NoR). The Contractor shall submit
preliminary Class I ECPs, as required, to allow evaluation of the desirability
of expending resources to fully document a proposed change. The Contractor shall
include the proposed implementation date and proposed implementation vehicle
number for forward and backwards fit, and impacts to sustainment with the
submission of the engineering change. In the event an IST approved Engineering
Change Proposal (ECP) affects elements of sustainment for previously approved
data, the Contractor shall update the affected items and include for submission
to IST for approval.

 

7.1.5.2  Modification Proposal Forms (MPF).

 

All permanent configuration control changes to established baselines shall be
proposed utilizing an MPF. All MPFs shall be submitted per SDRL A016, with the
exception of the frequency, in contractor’s format. MPFs shall be submitted as
required to document any change to the established baseline.

 

Any proposal to modify or deviate from the build standard or otherwise alter the
Specification shall be notified in writing to the other Party in accordance with
DEF-STAN 05-57 (Configuration Management of Defence Materiel). Such notice shall
be accompanied by a Contract Change Proposal Form completed in accordance with
Condition 23 (Contract Change Procedure).

 

SDRL A016 DI-CMAN-80639C ENGINEERING CHANGE PROPOSAL (ECP)

 

SDRL Contract Change Proposal

 

7.1.5.3  REQUEST FOR DEVIATION (RFD).

 

The Contractor shall assign classifications to all RFDs submitted to IST for
review and disposition. Prior to IST submission, the Contractor shall analyze
RFD and assign a classification of Critical, Major or Minor. When the Contractor
considers the necessity of creating a deviation to a configuration item relative
to an agreed upon baseline, or any other contract requirement necessary, RFD
shall be submitted to IST in accordance with SDRL A017. RFD shall be processed
when the Contractor proposes a departure from (a non-conformance with) the
contractually specified configuration documentation item for a specific number
of units or for a specified period of time.

 

Any proposal by either Party to modify or deviate from the build standard or
otherwise alter the Specification shall be notified in writing to the other
Party in accordance with DEF-STAN 05-57 (Configuration Management of Defence
Materiel). Such notice shall be accompanied by a Contract Change Proposal Form.

 

SDRL A017 DI-CMAN-80640C REQUEST FOR DEVIATION (RFD)

 

Annex A Page 10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

7.1.5.4  RFD EFFECTIVITY AND STATUS ACCOUNTING.

 

The Contractor shall specifically designate each separate unit (or lot of units)
of the configuration items that are known to be, or that will be, impacted by a
proposed RFD. The Contractor shall identify all actual units impacted by an RFD
by serial number, lot number, or similar identifier that allows identification
of affected units, retain this information in the Contractor’s status accounting
system, and supply this information to IST.

 

7.1.5.5  FORMAL SUBMISSION OF CONFIGURATION CONTROL DOCUMENTATION.

 

All Configuration Control Documentation shall be submitted in accordance with
the SDRL.

 

7.1.5.6  CONFIGURATION STATUS ACCOUNTING (CSA).

 

The Contractor shall establish and maintain a CSA system in accordance with SDRL
A015. The purpose of the automated information system shall be to provide
accurate and timely MRAP information including program management, system
engineering, and logistical support and maintenance/modification actions during
Contractor control of units. The Contractor shall provide a complete listing of
registration numbers that will be assigned to production vehicles delivered
under this contract. The Contractor shall provide MRAP information utilizing
existing CSA system. The CSA report is not a serial number report, rather a
report tracking the configuration items . These items include configuration
items, critical items and serialized items. The first submission shall be
forty-five (45) days after completion of first production unit.

 

The Contractor’s CSA shall record and make available the information necessary
to manage the configuration effectively and maintain traceability of the CM
documentation, the status of proposed changes to the configuration and the
implementation status of authorised changes. Configuration information shall be
presented in the formats specified in the CMP. The Contractor shall maintain the
information that allows visibility of completed actions to vehicles by Serial or
Registration Number.

 

SDRL A015 DI-CMAN-81253A CONFIGURATION STATUS ACCOUNTING (CSA)

 

7.2  EFFECTIVITY CERTIFICATION.

 

Changes resulting from Class I MRFs and Critical / Major RFDs shall be
incorporated to the production line through contract modification. Actual cut-in
of these changes shall be at a single cut in point (single unit). Each MRF and
all RFDs shall be applied to the production line at one time in their entirety.
For each change, the Contractor shall document and report the corresponding
serial numbers and the actual date of each cut-in per SDRL A015 CONFIGURATION
STATUS ACCOUNTING.

 

8.              UNITED KINGDOM MINISTRY OF DEFENSE MRAP MK2.5 6X6VEHICLE
CONFIGURATION AND TECHNICAL SPECIFICATIONS, P-SPECS SECTION

 

The MRAP standard performance specifications are found in (TBD based on contract
award).

 

9.  DELIVERY REQUIREMENTS

 

The contractor shall accomplish delivery of the forty seven (47) units
(platforms) set forth under the contract. A corresponding delivery schedule is
provided within the contract. The contractor shall ensure that stated
performance capabilities of the vehicle are certified and the level warranted.

 

Annex A Page 11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

10.  PACKAGING, HANDLING, STORAGE, AND TRANSPORTATION

 

10.1  PACK AGING.

 

The Contractor shall be responsible for preservation and packaging (P&P) of the
deliverables under the terms of this statement of work. Packaging data shall be
developed in accordance with MILSTD-2073-1D(1).

 

10.1.1  PRESERVATION AND PACKAGING.

 

Shipments for immediate use shall be in accordance with the best commercial
practices of ASTM D 3951-98 and MIL-STD-3003. Items scheduled for overseas
shipment shall be in accordance with ASTM D 3951-98, paragraph 6.1., Export
Requirements. Items scheduled for long-term storage (longer than nine
(9) months) shall be in accordance with Level “A” requirements of
MIL-STD-2073-1D and items scheduled for short-term storage shall be in
accordance with Level “B” requirement. Marking of all items for shipment and
storage shall be in accordance with MIL-STD-129P.

 

10.1.2  DEVELOPMENT OF MARKING REQUIREMENTS.

 

Marking shall be in accordance with MIL-STD-129P, 130M, and 642L.

 

10.1.3  ENGINEERING CHANGES.

 

In the event an engineering change affects packaging design requirements for
previously approved data, the contractor shall update the affected packaging
data and submit it to IST for approval.

 

11  SUBCONTRACT DATA ITEMS REQUIREMENTS LIST

 

SDRL A001 DI-MGMT-80368A STATUS REPORT

 

SDRL A002 DI-MGMT-81808, RISK MANAGEMENT PLAN

 

SDRL A003 DI-MGMT-80227 PROGRESS, STATUS, AND MANAGEMENT REPORT

 

SDRL A004 DI-QCIC-81068 FINAL INSPECTION RECORD

 

SDRL A005 DI-SAFT-80102B SAFETY ASSESSMENT REPORT (SAR) UPDATE

 

SDRL A006 DI-TMSS-80527B & MIL PRF 33216 COPYRIGHT RELEASE

 

SDRL A007 DI-CMAN-80858B CONFIGURATION MANAGEMENT PLAN (CMP)

 

SDRL A008 INDENTURED BILL OF MATERIAL (IBOM)

 

SDRL A009 DI-CMAN-80556A CONFIGURATION AUDIT PLAN (PCA PLAN)

 

SDRL A010 DI-CMAN-81022C CONFIGURATION AUDIT SUMMARY REPORT (PCA AUDIT)

 

Annex A Page 12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex A

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No. 02

 

 

 

Contract Attachment

 

SOW, dated 4-14-11

 

 

SDRL A011 DI-CMAN-80556A CONFIGURATION AUDIT PLAN (FCA PLAN)

 

SDRL A012 DI-CMAN-81022C CONFIGURATION AUDIT SUMMARY REPORT (FCA AUDIT)

 

SDRL A013 DI-CMAN-81121 BASELINE DESCRIPTION DOCUMENT (PRODUCT BASELINE)

 

SDRL A014 FPI-CERTIFICATE OF DESIGN

 

SDRL A015 DI-CMAN-81253A (CSA-PROD) CONFIGURATION STATUS ACCOUNTING (CSA)

 

SDRL A016 DI-CMAN-80639C ENGINEERING CHANGE PROPOSAL (ECP)

 

SDRL A017 DI-CMAN-80640C REQUEST FOR DEVIATION (RFD)

 

SDRL A018 DI-ADMIN-81505 REPORT, RECORD OF MEETING MINUTES

 

Annex A Page 13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

MINE RESISTANT AMBUSH PROTECTED

VEHICLE

 

PERFORMANCE SPECIFICATION

 

MK3 DCS13, 13 April 2011

 

Annex B Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Table of Contents

 

1 SCOPE

6

2 APPLICABLE DOCUMENTS

6

 

2.1 GOVERNMENT DOCUMENTS

6

 

2.1.1 Specification Standards, And Handbooks

6

2.1.2 Other Government Documents, Drawings, and Publications

8

 

2.2 Non-Government Documents

8

 

2.3 TEST PROCEDURES

9

 

2.4 DOCUMENTS SOURCE

9

 

2.5 ORDER OF PRECEDENCE

9

3 REQUIREMENTS

10

 

3.1 VEHICLE CHARACTERISTICS

10

 

3.1.1 MRAP Mission

10

 

3.1.2 Performance

10

 

3.1.3 Grade Operation

11

 

3.1.4 Range (Threshold)

12

 

3.1.5 Fuel System

12

 

3.1.6 Interior Noise

12

 

3.1.7 Mobility

12

 

3.1.8 Physical Characteristics

16

 

3.1.9 Reliability/Availability/Maintainability/Durability (RAM-D) (Objective)

16

 

3.1.10 Transportability

17

 

3.1.11 Materials

18

 

3.1.12 Rust and Corrosion (Objective)

18

 

3.1.13 Welding (Threshold)

19

 

3.1.14 Safety (Threshold)

19

 

3.1.15 Identification and Markings (Threshold)

20

 

3.1.16 Cooling System

20

 

3.1.17 Engine

21

 

3.1.18 Fuels (Threshold)

21

 

3.1.19 Vehicle Lubricants (Threshold)

21

 

Annex B Page 2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

 

3.1.20 Reserved

22

 

3.1.21 Electrical System (Threshold)

22

 

3.1.22 Windshield Wipers/Washers (Threshold)

23

 

3.1.23 Wheels and Tires (Threshold)

24

 

3.1.24 Crew Compartment Components, Hood, and Doors

24

 

3.1.25 Crew Protection (Threshold)

28

 

3.1.26 Weapon Turret

28

 

3.1.27 Operating Environment Requirements

29

 

3.1.28 Electromagnetic Interference (Objective)

29

4 QUALITY ASSURANCE PROVISIONS

29

 

4.1 RESPONSIBILITY FOR INSPECTION

29

 

4.1.1 Responsibility for Compliance

29

 

4.1.2 Verification

30

 

4.1.3 Components

35

 

4.1.4 Inspection Equipment

35

 

4.1.5 Test Facilities

35

 

4.1.6 Certification

35

 

4.1.7 Qualified Products

36

 

4.1.8 Break-In/Run-In

36

 

4.2 Performance

37

 

4.2.1 Grade Operation

37

 

4.2.2 Range

38

 

4.2.3 Fuel System

38

 

4.2.4 Interior Noise

38

 

4.2.5 Mobility

38

 

4.2.5.1 Fording

38

 

4.2.5.2 Environmental Operation

39

 

4.2.5.3 Temperature Operation

39

 

4.2.5.4 Brakes (Threshold)

39

 

4.2.5.5 Steering & Handling

40

 

4.2.5.6 Towing & Recovery

40

 

Annex B Page 3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

 

4.2.5.7 External Air Source

41

 

4.2.5.8 Pintle (Threshold)

41

 

4.2.5.9 Crew Compartment (Threshold)

41

 

4.2.6 Physical Characteristics

42

 

4.2.7 Reliability/Availability/Maintainability/Durability (RAM-D)

42

 

4.2.8 Transportability (Threshold)

42

 

4.2.9 Materials

42

 

4.2.10 Rust and Corrosion

42

 

4.2.11 Welding (Threshold)

43

 

4.2.12 Safety (Threshold)

43

 

4.2.13 Identification and Markings (Threshold)

44

 

4.2.14 Cooling System

44

 

4.2.15 Engine

44

 

4.2.16 Fuels (Threshold)

44

 

4.2.17 Vehicle Lubricants (Threshold)

45

 

4.2.18 Reserved

45

 

4.2.19 Electrical System (Threshold)

45

 

4.2.20 Windshield Wipers/Washers (Threshold)

46

 

4.2.21 Wheels and Tires (Threshold)

46

 

4.2.22 Crew Compartment Components, Hood, and Doors

46

 

4.2.23 Weapon Turret (Threshold)

48

 

4.2.24 Operating Environment Requirements

48

 

4,2.25 Electromagnetic Interference

48

5 DEFINITIONS

48

 

5.1 Reliability

48

 

5.2Availability

48

 

5.3 Maintainability

48

 

5.4 Mean Miles Between Preventive Maintenance (MMBPM)

48

 

5.5 Payload Allowance

49

 

5.5.1 Vehicle Curb Weight (VCW)

49

 

5.5.2 Gross Vehicle Weight (GVWR)

49

 

Annex B Page 4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

 

5.5.3 Vehicle Shipping Weight (VSW)

49

 

5.5.4 Combat Load

49

 

5.5.5 Crew Compartment

49

 

5.5.6 Duty Cycle/Mission Profile

49

 

Annex B Page 5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

1 SCOPE

 

This program is identified as an urgent requirement to support Marines in a
combat environment.

 

This Performance Specification describes the technical performance requirements
for Mine Resistant Ambush Protected (MRAP) Mastiff MK3. The MRAP Mastiff MK3 are
required to increase survivability and mobility of Marines and Soldiers
operating in a hazardous fire area against known threats such as small arms
fire, rocket propelled grenades, and improvised explosive devices. Marines are
expected to respond to variety of missions and to support these mission
profiles.

 

2 APPLICABLE DOCUMENTS

 

The documents listed in this section are specified in sections 3 and 4 of this
Performance Specification. While every effort has been made to ensure
completeness of this list, document users are cautioned that all specified
requirements documents cited in sections 3 and 4 of this Performance
Specification must be met if specifically called out in the performance
specification. Unless exempted by the Code of Federal Regulations (CFR), Title
49 Volume 5, §571.7(c), all Federal Motor Vehicle Safety Standards (FMVSS),
Federal Motor Carrier Safety Regulations (FMCSR), Environmental Protection
Agency (EPA), Federal, State, Municipal requirements, Military Specifications
extracts from Performance Sections, Military Standards extracts from
requirements sections, Published Commercial Item Descriptions, Society of
Automotive Engineer (SAE) Standards, and American Society of Testing Materials
(ASTM) Standards specified herein shall apply to this program.

 

2.1 GOVERNMENT DOCUMENTS

 

The following Government documents form a part of this specification to the
extent specified herein. Specifications, Standards, and Handbooks

 

The following specifications, standards, and handbooks of the exact revision
listed below form a part of this specification to the extent specified herein.
Unless otherwise specified, documents shall be the issue current on the date of
contract award.

 

2.1.1 Specification Standards, And Handbooks

 

MIL-PRF-2104 Lubricating Oil, Internal Combustion Engine, Combat/Tactical
Service

MIL-PRF-46167     Lubricating oil, Internal Engine Combustion Engine, Arctic
MS75-2-Connector, Plug, Electrical-12 Contact, Inter-vehicular, 24 Volt,
Waterproof

MIL-STD-130 Identification and Marking of US Military Property

MIL-STD-209 Interface Standard for Lifting and Tie down Provisions

MIL-STD-810 Environmental Test Methods and Engineering Guidelines

MIL-STD-1179 Lamps, Reflectors and Associated Signing Equipment for Military
Mastiff MK3

MIL-STD-1472 Human Engineering

TB 750-651  Use of Antifreeze Solutions, Antifreeze Extender, Cleaning
Compounds, and Test Kit in Engine Cooling Systems

 

Annex B Page 6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

TM 4795-34 Rust Proofing and Underbody Coating Procedures for Tactical Mastiff
MK3, Trailers, and Underbody Equipment

TM 4750-15/1 Painting and Registration Marking

STANAG 4195 NATO Standard Engine Laboratory Test for Diesel and Gasoline Engines
and Gas Turbine Engines-ED AMD 3

 

The following Federal Motor Carrier Safety Administration Regulations (FMCSR)
are the revision published in Code of Federal Regulations Title 49, Volume 4,:

 

 

FMCSR 393.19

Requirements for Turn Signaling Systems

FMCSR 393.20

Clearance Lamps to Indicate Extreme Width and Height

FMCSR 393.22

Combinations of Lighting Devices and Reflectors

FMCSR 393.23

Lighting Devices to be Electric

FMCSR 393.24

Requirements for Head Lamps and Auxiliary Road Lighting Lamps

FMCSR 393.25

Requirements for Lamp Other than Head Lamps

FMCSR 393.26

Requirements for Reflectors

FMCSR 393.27

Wiring Specifications

FMCSR 393.28

Wiring to be protected

FMCSR 393.31

Overload Protective Devices

FMCSR 393.32

Detachable Electrical Connections

FMCSR 393.33

Wiring Installations

FMCSR 393.40

Required Brake Systems

FMCSR 393.41

Parking Brake Systems

FMCSR 393.42

Brakes required on all Wheels

FMCSR 393.43

Breakaway and Emergency Braking

FMCSR 393.44

Front brake lines, protection

FMCSR 393.45

Brake Tubing and Hose, Adequacy

FMCSR 393.46

Brake Tubing and Hose Connections

FMCSR 393.47

Brake Lining

FMCSR 393.48

Brakes to be Operative

FMCSR 393.49

Single Valve to operate all Brakes

FMCSR 393.50

Reservoirs required

FMCSR 393.51

Warning Devices and Gauges

FMCSR 393.52

Brake Performances

FMCSR 393.53

Automatic Brake Adjusters and Brake Adjustment Indicators

FMCSR 393.55

Anti-Lock Brakes

FMCSR 393.65

All Fuel Systems

FMCSR 393.67

Liquid Fuel Tanks

FMCSR 393.78

Windshield Wipers

 

Annex B Page 7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

FMCSR 393.79

Defrosting Devices

FMCSR 393.81

Horns

 

 

The following Federal Motor Vehicle Safety Standards (FMVSS) are the revision
published in Code of Federal Regulations Title 49, Volume 5, and Revision
October 1, 2002:

 

 

FMVSS 101

Controls and Display

FMVSS 104

Windshield Wiping and Washing System

FMVSS 106

Brake Hoses

FMVSS 108

Lamps Reflective Devices and Associated Equipment

FMVSS 121

Air Brake Systems

FMVSS 124

Accelerator Control Systems

FMVSS 301

Fuel System Integrity

 

2.1.2  Other Government Documents, Drawings, and Publications

 

EPA        Clean Air Act, Title VI-Stratospheric Ozone Protection

 

2.2 Non-Government Documents

 

The following documents of the exact revision listed below form a part of this
specification to the extent specified herein.

 

SAE J20

 

Coolant System Hoses

SAE J198

 

Windshield Wiper System - Trucks, Buses, and Multi-Purpose Vehicles

SAE J294

 

Service Brake Structural Integrity Test Procedure—Vehicle over 4500 kg (10 000
lb) GVWR

SAE J336

 

Sound Level for Truck Cab Interior

SAE J377

 

Performance of Vehicle Traffic Horns

SAE J381

 

Windshield Defroster Systems Performance Guidelines - Trucks, Buses, and
Multi-Purpose Vehicle

SAE J680

 

Location and Operation of Instruments and Controls in Motor Truck Cabs

SAE J1100

 

Motor Vehicle Dimensions

SAE J1292

 

Automobile, Truck, Truck-Tractor, Trailer and Motor Coach Wiring

SAE J1362

 

Graphical Symbols for Operator Controls and Displays on Off-Road Self Propelled
Work Machines

SAE J1404

 

Service Brake Structural Integrity Requirements - Vehicle over 10,000 lb (4500
kg) GVWR

SAE J1436

 

Requirements for Engine Cooling, System Filling, Duration and Drawdown Tests

SAE J1455

 

Joint SAE/TMC Recommended Environmental Practices for Electronic Equipment
Design (Heavy Duty Trucks)

SAE 1503

 

Performance Test for Air-conditioned, Heated, and Ventilated Off-road,
Self-propelled Work Machines

SAE J1508

 

Hose Clamp Specifications

SAE J2180

 

A Tilt Table Procedure for Measuring the Static Rollover Threshold for Heavy
Trucks

SAE J2181

 

Steady-State Circular Test Procedure for Trucks and Buses

SAE J2402

 

Symbols for Controls, Indicators, and Tell-Tales

 

Annex B Page 8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

SAE J2422

 

Cab Roof Strength Evaluation-Quasi-Static Loading Heavy Trucks

 

2.3 TEST PROCEDURES

 

TOP 2-2-602

 

Acceleration; Maximum and Minimum Speeds

TOP 2-2-607

 

Cooling Systems (Automotive)

TOP 2-2-608

 

Braking, Wheeled Vehicles

TOP 2-2-609

 

Steering

TOP 2-2-610

 

Slope, Military Vehicle, Test Methods, Operation, Braking, Climbing

TOP 2-2-612

 

Fording

TOP 2-2-650

 

Engine Cold-Starting and Warm-Up Tests

TOP 2-2-800

 

FR/GE/US Tracked-Vehicle Center of Gravity

TOP 2-2-816

 

High and Low-Temperature Tests of Vehicles

 

Copies of the APG TOP’s can be found at http://itops.dtc.army.mil/Index.html.

 

2.4 DOCUMENTS SOURCE

 

Copies of military specifications, standards, handbooks, drawings, and
publications can be obtained from the contracting activity or as directed by the
contracting activity. Potential contractors and bidders are responsible for
obtaining any and all documents referenced. Possible sources of other documents
are listed below:

 

Department of Transportation (DOT)

 

Federal Highway Administration

 

Washington, DC 20591

 

Society of Automotive Engineers

 

400 Commonwealth Drive

 

Warrendale, PA 15096

 

American Conference of Governmental

 

Industrial Hygienists (ACGIH)

 

6500 Glenway Avenue Building D-7

 

Cincinnati, OH 45211

 

2.5 ORDER OF PRECEDENCE

 

In the event of a conflict between this Performance Specification and cited
references, this Performance Specification shall take precedence. If there is a
conflict between references, the Contractor is required to contact, in writing,
the contracting activity for clarification.

 

Annex B Page 9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3 REQUIREMENTS

 

Requirements specified in section 3 are defined as objectives unless noted as
threshold. Vehicle performance requirements shall be met with the Mastiff MK3
loaded to their gross vehicle weight (GVWR). Mastiff MK3, shall be capable of
operating on primary and secondary roads, off-road, on trails, and shall meet
all mobility parameters of this specification and all prescribed environments.
The vehicle shall meet all Federal Guidelines called out in this specification
of the time frame for on-road and highway operation.

 

3.1 VEHICLE CHARACTERISTICS

 

Category-2 (Driver, left side, and co-driver with 6 crew members)

 

Width: Shall not exceed 108 inches (274 cm) at widest point.

 

Length: Shall not exceed 330 inches (838 cm) including pintle.

 

Height: Shall not exceed 130 inches (330.2 cm) with weapon ring mount edge.

 

Wheel Base: Shall not exceed 194.8 inches (4950 mm) Front axle to rear axle.

 

Ratings Front axle: 23K Lbs; Intermediate axle: 23K Lbs; Rear axle: 23K Lbs.

 

Ratings of front springs are 25K Lbs.

 

Ratings of Wheel assembly: 11.5K lbs at 110 psi.

 

Billet front spring hangers

 

Koni shock absorbers on the front axle.

 

3.1.1 MRAP Mission

 

MRAP Mastiff MK3 are required to increase the survivability of Marines,
soldiers, sailors and other military personnel operating in hazardous fire area.
Mastiff MK3 will support multi-mission operations. Missions in Mastiff MK3
include convoy lead, troop transport, ambulance/ambulatory transport, Explosive
Ordnance Disposal (EOD), and combat engineering. In order to perform these
multiple missions, it is required that the MRAP Mastiff MK3 be reconfigurable to
meet all mission requirements for that type. Reconfiguration capability shall be
primarily accomplished by removing/adding passenger seats and adding/removing
GFE equipment, such as communications equipment, weapon stations, and crew
served weapons, ambulance litters and equipment, etc. The contractor is required
to provide Mastiff MK3 that provide flexible reconfiguration, but are not
required to design the Mastiff MK3 to integrate GFE items unless specified
herein.

 

3.1.2 Performance

 

Unless otherwise specified, vehicle performance requirements shall be met with
the Mastiff MK3 loaded to their gross vehicle weight rating (GVWR). All
performance and reliability, availability, maintainability, and durability
(RAM-D) requirements shall be met using JP-8. The performance of any event
called out herein shall not render the vehicle inoperable due to the conduct of
that event. The Federal Guidelines shall be the revision level in effect at the
time of contract award. The offeror’s Product Specification (provided with the
Technical proposal in response to the MRAP

 

Annex B Page 10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

RFP and incorporated herein by reference) may not degrade from threshold
requirements. Gross Vehicle Weight Rating (GVWR), shall not exceed 64,000 lbs
(29,030 kg) excluding trailer, as stated by the manufacturer. Formulae for
loading are cited in paragraph 5.9 Payload Allowance.

 

3.1.3 Grade Operation

 

All Mastiff MK3 shall ascend a reinforced surface with a 40% grade at a speed of
4.2 Km/hr (2.6 mph) (T) or 16 Km/hr (10 mph) (O). All Mastiff MK3 shall ascend
and descend a 60% longitudinal grade at a minimum of 2.1 km/hr (1.4 mph) (T) or
3.2 km/hr (2 mph) (O). Each Mastiff MK3 shall ascend a grade of 5% at 22 mph
(T) 45 mph (O) in a forward direction with the AC Off. Longitudinal slope
operation shall be performed in both forward and reverse directions without loss
of stability. As a result of the operation, no evidence of faulty lubrication,
leakage, or other malfunction may be evident. All Mastiff MK3 shall meet these
conditions on a reinforced surface. The Mastiff MK3 shall perform grade
operation and speed over the entire temperature range of -25F to +130F (O).

 

3.1.3.1 Side Slope Operation (Threshold)

 

All Mastiff MK3 shall traverse a 30% reinforced surface side slope at a speed of
5 MPH (8 KPH) while executing a sinusoidal maneuver around obstacles with no
tire lift. Side slope operations shall be performed with either side of the
vehicle facing up slope and without loss of stability, malfunction, or
degradation of stated requirements. As a result of the operation, no evidence of
faulty lubrication, leakage, or other malfunction may be evident. All Mastiff
MK3 shall meet these conditions on a reinforced surface.

 

3.1.3.2 Speed

 

All Mastiff MK3 shall sustain a forward speed > than 55 mph on a paved 0 %
grade.

 

3.1.3.2.1 Cross-Country Speed

 

All Mastiff MK3 shall be capable, under its own power, of sustained off-road
speeds (RMS = 1.5 to 4.8 inches) of no less than 5 mph. Definition: Vehicle
Operations over terrain not subject to repeated traffic. No roads, routes,
well-worn trails, or man-made improvements exist. (This definition does not
apply to vehicle test courses that are made to simulate cross-country terrain.)
In addition, cross-country terrain can consist of tank trails with crushed rock
or having large exposed obstacles (rocks, boulders, etc.) These surfaces having
a RMS value varying between 1.5 inches and 4.8 inches.

 

3.1.3.2.2 Trail Speed

 

All Mastiff MK3 shall be capable, under its own power, of sustained road speeds
over trails (RMS = 1.0 to 3.4 inches) of no less than 20 mph (T) or 25 mph (O).
Definition: Trails have surfaces with a RMS value of varying between 1.0 inches
and 3.4 inches.

 

3.1.3.3 Acceleration

 

All Mastiff MK3, on a paved surface at 0% grade with no AC on, shall be capable
of accelerations list in the table below.

 

Annex B Page 11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Table 3-1

 

Acceleration

 

Time (seconds)

 

MPH

 

KPH

 

Threshold

 

Objective

 

0 to 30

 

0 to 48

 

22

 

15

 

0 to 55

 

0 to 89

 

65

 

45

 

 

3.1.4 Range (Threshold)

 

All Mastiff MK3 shall be capable of operating on fuel carried in internal fuel
storage tanks for a distance equal to or greater than 300 statute miles, at an
average speed of 45 mph on a hard level surface.

 

3.1.5 Fuel System

 

Fuel tank(s), vents, and caps shall meet the requirements of FMCSR 393.65, FMCSR
393.67, and FMVSS 301. Fuel tanks of 2 side tanks of 50 gallons (189.2 liters)
shall be protected from damage from external objects such as rocks, limbs, and
logs by their location or guards. The fuel tanks will be of a single tank draw
system, operated by a fuel tank selector valve located in the cab of the vehicle
that switches between the left and right tank only with no shut off valve
position. Fuel tanks shall be provided with minimum 3-inch (7.6 cm) diameter
safety type tank filler cap or caps. Fuel tanks shall be able to accept open
port automotive refueling nozzle (OPW #311 AG-1; NSN 4930-01-318-6091). Filler
caps and removable strainers shall be located to preclude mud buildup and shall
be tethered to the vehicle. A sealed filler cap and vent shall be provided. The
vehicle shall be capable of operation under all conditions specified herein with
10% of the total usable fuel remaining (in both tanks if multiple fuel tanks are
utilized). Grade operations shall not affect fuel delivery to the engine, i.e.,
the system shall perform at low fuel levels when ascending/descending grades.
Fuel delivery system shall incorporate an electrically operated fuel primer..
The vehicle shall mitigate the effects of a fuel explosion by the use of
suppressant foam.

 

3.1.6 Interior Noise

 

Waive due to significant post delivery component installation by NPA.

 

3.1.7 Mobility 3.1.7.1 Fording

 

All Mastiff MK3 shall be capable of hard bottom fording in salt or fresh water
to depths of at least 36 inches, including wave height, at speeds up to five
mph, without special preparation or kits. When fording, the engine will be
restarted after being stopped for three minutes and then operated for an
additional 15 minutes, to verify that no damage occurs to the vehicle that would
cause a mission failure.

 

3.1.7.1.1 Ground Clearance and Vertical Step

 

All Mastiff MK3 shall have a minimum ground clearance of 13(T) or 14 (O) inches
from the lowest fixed point on the vehicle.

 

Annex B Page 12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

All Mastiff MK3 in forward and reverse gear shall ascend and descend a 13(T) or
14 (O) inch vertical step at oblique angles from zero up to +/- 30°.

 

3.1.7.1.2 Approach/Departure

 

All Mastiff MK3 approach, departure, and break-over angles shall permit the
vehicle to negotiate cross country terrain and embark/debark from transport
systems addressed in 3.1.10. Approach and departure angles will be measured in
the vehicle’s transport configuration with the rear step raised. Break over
angle is dictated by the transportability requirements.

 

All Mastiff MK3 shall have an approach angle of at least 30° degrees.

 

All Mastiff MK3 shall have a departure angle of at least 42° degrees not
including the tow pintle.

 

3.1.7.2 Environmental Operation

 

All Mastiff MK3 must successfully perform all operations in arctic, tropical,
temperate, and desert climates and in geographical areas that include sand,
swamp, tundra, grassland, forest, jungle, urban areas, snow and ice, mountain,
and salt water. All Mastiff MK3 must successfully perform all operations in the
following environmental conditions: rain, snow, hail, ice, fog, dust, sand, high
humidity, solar radiation, and extreme temperatures. MIL-STD 810F section 2
shall provide guidance for water intrusion first article testing meeting
Environmental Operation requirements.

 

3.1.7.3 Temperature Operation

 

All Mastiff MK3 and systems/components shall be capable of operating in the
temperature range of - 5.8°F (-21°C) to +130°F (54°C) (T) or -25°F (-32°C) to
130°F(54°C) (O) using JP8 as the primary fuel or diesel fuel artic grade (DFA),
standard POLs and without the use of cold weather kits or additional operator
procedures.

 

3.1.7.4 Brakes (Threshold)

 

All Mastiff MK3 shall be provided with a braking system in compliance with FMVSS
and FMCSR in effect at the time of contract award. Brakes shall be self
adjusting. Brakes shall also meet the requirements of SAE J1404 (except for the
structural endurance test at paragraph 6.3 of SAE J294, which does not apply)
(Threshold)

 

All Mastiff MK3 shall be provided with a 100% air brake system. Brakes shall be
self adjusting and shall comply with FMVSS and FMCSR in effect at the time of
contract award to specifically include FMCSR 393.40, FMCSR 393.41, FMCSR 393.42,
FMCSR 393.43, FMCSR 393.44, FMCSR 393.45, FMCSR 393.46, FMCSR 393.47, FMCSR
393.48, FMCSR 393.49, FMCSR 393.50, FMCSR 393.51, FMCSR 393.52, FMCSR 393.53,
FMCSR 393.55, FMVSS 121, and FMVSS 106 (Objective).

 

3.1.7.4.1 Service Brakes (Threshold)

 

The Mastiff MK3 shall meet at a minimum, the requirements of ECE Regulation
13.11 to include vehicle stopping distances. The service brakes shall control
and hold all Mastiff MK3 at GVWR on a 60% paved grade in both ascending and
descending orientations. Upon completion of TOP 2-2-608 no further servicing of
the brake system

 

Annex B Page 13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

shall be required to return the brake system to a fully operational capability,
other than adjustment/replacement of the brake shoes/pads. No permanent
deformation of any component, other than shoes/pads, is allowed. ECE Regulation
13.11 stopping distance and Mountain Brake Highway test shall be met at GVWR by
all Mastiff MK3. The MK 3 at GVWR must safely stop after descending a 10 mile
(16 kilometer) long 6% grade. The vehicle shall be fitted with EU glad hands per
UK MOD request.

 

3.1.7.4.2 Anti-Lock Brake System (ABS) (Threshold)

 

An all wheel anti-lock brake system (ABS) shall be provided on all Mastiff MK3.

 

3.1.7.4.3 Parking Brake (Threshold)

 

The parking brake on all Mastiff MK3 shall conform to FMCSR 393.41 and FMVSS 121
requirements at the time of manufacture with the exception that the parking
brake shall be able to hold all Mastiff MK3 on a 30% paved grade at GVWR in both
ascending and descending orientations (60% paved grade objective). The parking
brake shall not be dependent on maintenance of air or hydraulic pressure or
electrical energy.

 

3.1.7.4.4 Emergency Brakes (Threshold)

 

All Mastiff MK3 shall have emergency brakes that apply automatically in an event
of air pressure loss. All Mastiff MK3 shall be equipped with a manual override
that will allow the vehicle to move. The override shall be operable by the
operator using only Basic Issue Item (BI1). Emergency brakes shall hold the
vehicle, while at rest, on a 30% grade, paved road in the event of service brake
failure.

 

3.1.7.5 Steering & Handling

 

All Mastiff MK3 shall meet the AVTP- 03-160W lane change requirements at GVW and
at VCW on an improved paved surface at a speed of at least 43 mph (70 km/h)
(T) or 45 mph (72 km/h) (O). All Mastiff MK3 shall exhibit lateral and
longitudinal stability throughout all mission operations. All Mastiff MK3 at GVW
shall be able to complete a dead engine/steering maneuver at 30 MPH (48 KPH),
per AVTP 03-30 with no engine power and require no more than 50 pounds (lb) of
force (23 kilograms of force) on the steering wheel. Steering and handling
stability shall meet all defined aspects of the performance specification.

 

Note: No testing will be performed by the contractor to determine compliance on
the ATVP-03-160W lane requirement with the current front suspension that was
specified in the contract. Any testing required will be conducted by the MOD in
UK and the verification requirement 4.2.5.5 is removed from the Verification
Matrix.

 

3.1.7.6 Towing & Recovery

 

3.1.7.6.1 Towing & Recovery (Objective)

 

All Mastiff MK3 shall have clearly identified and accessible front and rear tow
points. Tow points shall allow the vehicle to be lift and flat towed from the
front while being towed at GVW and from the rear while being towed at VCW by the
Medium Tactical Vehicle Replacement (MTVR) and HEMTT category wreckers.

 

Annex B Page 14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.7.6.2 Towing & Recovery (Threshold)

 

The standard bumper assembly and tie-down tow eyes are replaced at MOD request
by ILAV front bumper without the ILAV tow bar mounting brackets and the tow bar
is to be supplied with the vehicle shipping at the same time. Mastiff MK3 shall
be capable of being flat towed, at GVWR, by a like vehicle using a standard
system tow-bar, NSN 2530-01-496-8356. The vehicle shall be equipped with the
capability to allow for activation of brake system during towing operations. All
Mastiff MK3 shall be capable of being flat towed without any disassembly (e.g.,
drive shaft) and without preparation beyond normal towing preparations such as
electronically disconnecting transfer case from within the cab and attaching tow
device(s), electrical whip, and airlines at wrecker category speeds across the
MRAP duty cycle/mission profile for an indefinite period of time.

 

3.1.7.6.3 Self Recovery Winch (Threshold)

 

Self Recovery Winch (Threshold) requirement is deleted by the MOD and the
verification requirement 4.2.5.6.3 is removed from the Verification Matrix.

 

3.1.7.6.4 Automotive Lifting Hydraulic Jack (Threshold)

 

All Mastiff MK3 shall be equipped with a hand operated, hydraulic bottle jack
capable of lifting any single mounted vehicle wheel to a point of capable wheel
assembly replacement and certified to ASME-PALD 2005.

 

3.1.7.7 External Air Source

 

All Mastiff MK3 will be equipped with and external air source capable of
providing compressed air on demand with sufficient pressure and volume
(approximately 120 pounds per square inch (psi) and 5 cubic feet per minute
(cfm) with the engine running) for cleaning air filters and other parts in
addition to inflating repaired tires. The external compressed air source shall
incorporate a quick-release connection capable of accepting a property fitted
air hose. A 35 foot (10.67 meters) long, heavyweight air hose, with the required
connections and accessories needed to connect to the external air source and
being capable of adding air to all vehicle tires in position, shall be provided.
Objective is the capability to inflate 6 tires from 50 psi to 110 psi within 10
minutes time.

 

3.1.7.8 Pintle (Threshold)

 

All Mastiff MK3 shall be fitted with a rear mounted, swivel pintle mounting
assembly, without the tow pintle component. Provisions shall be made for the
vehicle to accept a trailer safety chain hook. The pintle mount shall have the
capacity to support recovered towing of a like vehicle at GVWR.

 

3.1.7.9 Crew Compartment (Threshold)

 

All Mastiff MK3 shall have adequately sized doors and/or ramps that enable
personnel in full combat gear to rapidly ingress and egress the vehicle in
response to tactical needs. Full combat gear includes helmet, Improved Body
Armor, weapons, and all body borne equipment.

 

Annex B Page 15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.7.9.1 Weapon, Communications, and Personnel Equipment Stowage (Threshold)

 

All Mastiff MK3 shall have the capability to mount a Gunner Protection Kit or a
Remote Operated Weapons Station (Crows or similar). Mastiff MK3 will require
only one weapon system at a time, but must have the capability to change to one
of the other specified systems.

 

3.1.7.9.2 General Equipment Storage

 

General Equipment Storage requirement is deleted by the MOD and the verification
requirement 4.2.5.9.2 is removed from the Verification Matrix.

 

3.1.7.10 Fire Protection System (Threshold)

 

Fire Protection System requirement is deleted by the MOD and the verification
requirement 4.2.5.10 is removed from the Verification Matrix.

 

3.1.7.11 NBC Overpressure System

 

NBC Overpressure System requirement is deleted by the MOD and the verification
requirement 4.2.5.11 is removed from the Verification Matrix.

 

3.1.7.12 Turning Radius

 

All Mastiff MK3 shall achieve curb to curb turning diameter of 62 ft (18.9m)
(T) or 60 ft (18.3 m) (O) and wall to wall turning diameter of 65 ft (19.8m)
(T) or 63 ft (19.2 m) (O) either clockwise or counter-clockwise on hard level
surface for 180 degrees turn.

 

3.1.8 Physical Characteristics

 

The following paragraphs define the physical characteristics of the MRAP Mastiff
MK3.

 

3.1.8.1 Painting (Threshold)

 

All Mastiff MK3 shall have a 686A tan, chemical agent resistant coating, and
non-reflective paint for the exterior per MIL-DTL 53072. All Mastiff MK3
interior components not requiring additional paint may be of standard black
color provided by the component manufacturer.

 

3.1.9 Reliability/Availability/Maintainability/Durability (RAM-D) (Objective)

 

Each category, serviced with standard products (JP-8 fuel) shall meet specified
RAM-ID requirements when operated over the mission profile/duty cycle as defined
in section 5.9.6.

 

3.1.9.1 Reliability (Objective)

 

Each category shall demonstrate a minimum Mean Miles between Operational Mission
Failure (MMBOMF) reliability of not less than 1,200 miles (1,931 kilometers
(km)) of operation. The MRAP Mastiff MK3 shall have an operational

 

Annex B Page 16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

reliability of 0.90 based on an 18-hour mission day, which equates to a mean
time between failures (MTBF) of 170 hours.

 

3,1.9.2 Availability (Objective)

 

Each category shall demonstrate a minimum Operational Availability (AO) of 0.90.
Each category shall demonstrate a minimum Achieved Availability (AA) of 0.89.

 

3.1.9.3 Maintainability (Objective)

 

All Mastiff MK3 shall demonstrate 0.01 man-hours or less of maintenance
(preventive and corrective) per hour of operation. The Maintenance Ratio does
not include daily (before/during/after) Preventive Maintenance Checks & Service
(PMCS). All Mastiff MK3 shall be designed for compatibility with existing
standard motor transport support and maintenance equipment

 

3.1.9.4 Preventive Maintenance (Objective)

 

Preventive maintenance shall not require more than one weekly, one monthly, and
one annual preventive maintenance. The preventive maintenance does not include
daily (before/during/after) Preventive Maintenance Checks & Service (PMCS). The
mean time to perform weekly preventive maintenance shall be less than or equal
to three hours. The mean time to perform monthly preventive maintenance shall be
less than or equal to four hours. The mean time to perform annual preventive
maintenance shall be less than or equal to five hours. The PMCS shall be
performed without special tools.

 

3.1.9.5 Corrective Maintenance (Objective)

 

The mean time to repair (MTTR) shall be no greater than three hours at the
organizational level. The MTTR shall be no greater than five hours at the
intermediate level. MTTR is the sum of corrective maintenance time at any
specific level of repair, divided by the total number of failures repaired
during the particular interval.

 

3.1.9.6 Durability (Objective)

 

The Mastiff MK3 shall have no durability failure during testing. A durability
failure is defined as any failure that requires the replacement or overhaul of a
major component. Major components include the engine, transmission, transfer
assembly (if used), frame, and axle assemblies.

 

3.1.10 Transportability

 

The Transportability requirements do not apply to this build variant for
self-deployment on highways worldwide and are removed due to modifications
requested by MOD replacing the front bumper system and tie-down tow points,
brake system modifications and deletion of side and rear view mirrors.
Verification requirement 4.2.8 does not apply and removed from the Verification
Matrix.

 

Annex B Page 17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.10.1 Lifting and Tie down Provisions

 

The Lifting and Tie Down Provisions requirements do not apply to this build
variant for tie-down requirements are removed per MOD request of replacing the
front bumper system and tie-down points. Verification requirement 4.2.8.1 does
not apply and removed from the Verification Matrix.

 

3.1.11 Materials

 

The Mastiff MK3 shall be designed to avoid the potential for galvanic corrosion.
When possible, dissimilar metals shall be electrically insulated from one
another to minimize or prevent galvanic corrosion. The use of hazardous material
and those which are listed on EPA 17 list shall be avoided when a non-hazardous
alternative is available which meets the performance requirements. The following
is the EPA 17 list: Benzene, Methyl Ethyl Ketone, Cadmium (and compounds),
Methyl Isobutyl Ketone, Carbon Tetrachloride, Nickel (and compounds),
Chloroform, Toluene, Chromium (and compounds), Trichloroethane, Cyanides,
Trichloroethylene, Dichloromethane or Methylene Dichloride, Xylene, Lead (and
compounds), Tetrachloroethylene or Perchloroethylene, and Mercury (and
compounds).

 

3.1.11.1 Rubber Materials

 

Rubber products furnished, like tires and hoses, shall be provided with material
less than four calendar quarters old, from the date of cure to date of vehicle
manufacture. Rubber hose material shall be compatible with the type of fluids
for which they are to be used.

 

3.1.12 Rust and Corrosion (Objective)

 

The MRAP Mastiff MK3 shall meet the operational, logistical, and readiness
requirements stated herein in all types of climate and terrain where Marines are
based or may deploy. The MRAP Mastiff MK3shall be resistant to the corrosive
effects of a severe marine atmospheric environment consisting of seawater splash
and spray, and occasional seawater immersion during operation, transport, and
storage. The susceptibility of the MRAP Mastiff MK3 to corrosion will be
affected by design, workmanship, materials of construction, and by specific
preservation techniques employed. Hazardous materials, as defined by EPA
guidelines, can be found at the EPA web site under the Clean Air Act, Title
VI-Stratospheric Ozone Protection, as amended in 1990, and shall not be used for
purposes of corrosion control. MRAP Mastiff MK3 design, selection and use of
materials and implementation of corrosion preventative methods should be such
that maintenance to correct the effects of corrosion does not increase
significantly over the course of the MRAP Mastiff MK3 life. Specific
requirements for corrosion prevention are provided in the following subsections.

 

3.1.12.1 Water Collection and Entrapment (Drainage)

 

The MRAP Mastiff MK3 shall be designed to avoid water collection and entrapment
in operational, storage, and transportation orientations. The system shall be
designed to minimize cavities and crevices where water may collect. Where
cavities are unavoidable, drain holes of adequate number, size, and shape shall
be provided. Drain holes shall be located in the lowest possible locations with
the MRAP Mastiff MK3 oriented in its normal operational configuration. If the
orientation of the MRAP Mastiff MK3 is substantially different in its storage
configuration, additional drain holes of adequate number, size, and location are
required. Drainage of a cavity shall not adversely affect the corrosion
performance of other components or items. Drain holes shall not interfere with
the structural integrity of the MRAP Mastiff MK3. The drain holes can use a
threaded plug with manual removal as long as all other requirements are met.

 

Annex B Page 18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.13 Welding (Threshold)

 

All welding shall meet the design and fabrication requirements for cyclically or
statically loaded weldments, as supplied by the American Welding Society (AWS)
D1.1 for steel, D1.2 for aluminum, D1.3 for sheet steel and B2.1 for stainless
steel. Welding requirements also apply to subcontractors and shall be
incorporated in the Contractor vendor quality control program and purchase
orders. It is the responsibility of the Contractor to insure strict compliance
to the required welding standards and qualifications. Welding procedures shall
be in place prior to the start of the production of the prototype Mastiff MK3
and shall be available for audit/review by IST. Alternate standards or codes may
be utilized if the Contractor can demonstrate that equivalent or better quality
can be obtained. The demonstrated equivalent shall be verified to IST prior to
fabrication of prototype weldment. AWS Standards will be used as the basis for
IST welding reviews. IST reserves the right to approve or disapprove the use of
any alternative weld standards. All welders and welding equipment shall pass
qualifications tests as prescribed by the above AWS Standards. Another method
may be substituted if the procedures are equal to the AWS Standards and approved
by IST. Qualified inspectors shall be used to verify weld quality and
workmanship. Acceptable inspector training can be based on current or previous
certification as an AWS Certified Welding inspector or qualification by the
Canadian Welding Bureau (CWB).

 

3.1.14 Safety (Threshold)

 

All Mastiff MK3 and furnished accessories shall comply with all applicable
federal laws, regulations, standards, and requirements for a vehicle of this
class. The safety characteristics shall satisfy these requirements:

 

1)     For exposed components and systems which are subject to high temperatures
and high pressures, or which are electrically actuated or inherently hazardous,
safeguarding and insulating features shall be provided.

 

2)     Steps, walkways, roof, horizontal surfaces and hood surfaces shall be
provided with a non-removable nonskid footing surface. The internal floor area
shall be completely covered with nonskid surfaces.

 

3)     No sharp edges, projection points, and burrs shall be present inside or
outside the crew compartment.

 

4)     Rear access ladder below rear antenna mount and rear step below rear
doors are deleted but keep modified rear step mounting brackets below rear
doors. Rear door mounted step bracket/grab handles are to remain intact.

 

5)     Rollover protection per best commercial practice in accordance with SAE
J2422 per vehicle class (T); Roll-over prevention means such as electronic
stability control (O)

 

6)     Mastiff MK3 shall provide 360 degree visibility from the combination of
crew members operating the vehicle and weapons stations.

 

3.1.14.1 Manpower

 

The following paragraphs define the MRAP Mastiff MK3 manpower requirements.

 

Annex B Page 19

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.14.1.1 Operators

 

The MRAP Mastiff MK3 shall be operated by incidental operators.

 

3.1.14.1.2 Maintainers

 

The MRAP Mastiff MK3 shall be maintained by contractor logistic support or MoD
contractor logistical support.

 

3.1.15 Identification and Markings (Threshold)

 

The following paragraphs define the MRAP Mastiff MK3 identification and marking
requirements.

 

3.1.15.1 Marking

 

Mastiff MK3 shall be marked with lusterless CARC or Waterborne Camouflage
Coating (WBCC) using TM 4750-15/1 as a guide for registration marking. Letters
and numbers shall be black, except for exterior markings over a black
background, which shall be 383 Green (color 34094). A stenciled notice shall be
added in the driver’s compartment near the vehicle data plate which shall say
“CARC” or “WBCC”, based on paint used, in 2.54-cm (1-in.) letters using CARC or
WBCC black (color 37030). Tire pressure stenciling is deleted on vehicle
exterior.

 

3.1.15.2 Data Plates

 

A Transportation Data Plate shall be provided per MIL-STD-209. All data plates,
excluding the vehicle identification plate and fuel selector plate to be
included in the build book, shall be affixed. The vehicle designation plate
shall use MIL-STD-130 as guides. The two-dimensional Item Unique Identification
(IUID) data matrix shall be placed on the data plates for the principal end
item, and any other components above $5000 in value. The IUID data matrix shall
be machine-readable and when practical it will be accompanied with the
corresponding plain text character string (human readable). Additional warning
or precautionary data plates shall be provided, where necessary, to protect
personnel or equipment.

 

3.1.16 Cooling System

 

The engine cooling system shall meet SAE J1436. Inspection of fluid fill levels
shall be accomplished without removal of caps from coolers or surge tanks. The
engine/transmission cooling system shall be filled at the place of vehicle
manufacture with an antifreeze mixture applicable for use in diesel engines and
in accordance with the engine suppliers recommendations that provides system
protection to 5.8°F (-21°C) (T) or -25°F (-32°C) (O), and the anti-freeze
mixture shall be anti-toxic and per CID A-A-52624 (0). A manually operated valve
shall readily drain coolant. The cooling system surge tank/reservoir design
shall provide full cooling performance at its lowest level recommended by the
cooling system manufacturer. Cooling hose and hose assemblies shall be per SAE
J20. The surge tank/reservoir shall be readily accessible for inspection and
service. The system shall be designed to maintain engine temperature, with no
kits or additions to the system, sufficient to avoid engine degradation when
operated at 5.8°F (-21°C) (T) or -25°F (-32°C) (O) ambient conditions. Cooling
components shall be compatible with additives and cleaning compounds per TB
750-651. Hose clamps shall be per SAE J1508, Type SLTB, or Type SLF, clearly
visible, serviceable, and ensure positive sealing. The cooling system shall be
capable of limiting all vehicle fluids to the operating temperatures recommended
by the component manufacturers (T). The cooling system shall be capable of
limiting all vehicle fluids to the operating temperatures recommended by the
component manufacturers while operating in the Mastiff MK3 operating temperature
range, -25°F to 130°F under the following conditions (O).

 

Annex B Page 20

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

1.               Any road load condition within the mission profile not
exceeding those stated in this specification.

 

2.               Any required grade/speed not exceeding those stated in this
specification.

 

3.1.16.1 Fan

 

Fan clutch or a multiple speed fan shall have an automatic positive lock-up (fan
operating), in case of control system failure. Fan clutch engagement shall not
reduce or restrict the vehicle capability to meet performance requirements as
specified herein. The fan design shall preclude inadvertent activation during
vehicle maintenance procedures (T).

 

3.1.17 Engine

 

The engine, 374 HP Cat C7, shall operate under all vehicle-operating conditions
specified without malfunction. Governed speed shall not exceed maximum engine
speed rating specified by the engine manufacturer. It is an objective that the
engine be certified as passing the STANAG 4195 NATO Standard Engine Test and be
compatible with military diagnostic test equipment. Transmission, 3200SP, shall
be an automatic with manual override. No certification on STANAG 4195 NATO
Standard Engine Test will be required.

 

3.1.17.1 Air Cleaner

 

The air cleaner shall be Donaldson, part number D100034.

 

3.1.17.2 Air Restriction Indicator

 

An air cleaner restriction indicator shall warn the operator of air restriction
for the air intake system. An air cleaner restriction indicator shall be located
in the vehicle cab and shall be easily visible to the driver during day and
night operations. The air restrictor indicator shall be reset from inside the
cab, and shall retain the reading after the engine is shut off.

 

3.1.18 Fuels (Threshold)

 

The diesel engine shall be capable of meeting all performance requirements in
all environmental conditions using JP-8. The MRAP Mastiff MK3 must also have the
capability to complete its missions using JP-5 and commercial grade diesel
(using suitable additives) as alternate fuels. The diesel engine shall be
capable of operation in conditions specified in 3.1.7.3. The engine shall also
be capable of performing as specified herein while operating on diesel with
sulfur content from 15 to 5,000 ppm.

 

3.1.19 Vehicle Lubricants (Threshold)

 

Permitted vehicle lubricants for all vehicle services shall be limited to OE
system recommendations or as stated below. Axle gearing, manually operated
components, grease lubricated components, and permanently lubricated components
may utilize isolated lubricant reservoir(s).

1) Engine: 15W40 engine oil

2) Hydraulic steering system(s), primary: recommended ATF

 

Annex B Page 21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3) Hydraulic steering system(s), secondary: Not applicable

4) Auxiliary hydraulic systems including: cooling fan(s), heaters, retarders and
others: Not applicable

5) Ancillary hydraulic systems including: cranes, hoists, winches and others:
Not applicable

6) Hydraulic suspension: Not applicable

7) Transmission: Transmission fluid

8) Auxiliary transmission(s): Transfer case, 75W90 gear oil

9) Torque converter: Transmission fluid

 

All other oil-lubricated or oil-operated (hydrokinetic and hydrostatic) systems
noted below shall utilize a common OE (viscosity as specified for engine)
meeting the requirements of MIL-PRF-2104 and MIL-PRF-46167 as an operating fluid
and lubricant (O). All systems shall alternately accept commercially available
synthetic lubricant equivalents without modification, adjustment, or component
replacement with no reduction in performance. QPL-46167 provides guidance for
acceptable extreme low temperature POL.

 

3.1.20 Reserved

 

3.1.21 Electrical System (Threshold)

 

All Mastiff MK3 shall be equipped with a 24-volt electrical and cranking system.

All Mastiff MK3 shall be equipped with a non-key ignition/starter switch.

All Mastiff MK3 shall be equipped with a 24-volt electrical bus

All Mastiff MK3 shall have a 12-Volt Capability as stated below

Mastiff MK3 shall have three (3) 12-volt Direct Current (DC), automotive style
power receptacles feeding off of a 20 amp fuse-protected circuit PDM and cables
are deleted per MOD Request.

 

3.1.21.1 Alternator (Threshold)

 

All Mastiff MK3 shall be equipped with alternator output equal to or greater
than 400 amperes.

 

3.1.21.2 Wiring (Threshold)

 

Wiring and connectors shall be waterproof, sealed, and meet the requirements per
SAE J1292, J163, FMCSR 393.27, FMCSR 393.28, FMCSR 393.32, and FMCSR 393.33.
Multi-pin connectors shall be furnished at multiple disconnect points to provide
ease of maintenance with the exception of the NATO connector. Connectors shall
be sealed, waterproof or military standard type connectors. All wiring to
components shall have disconnects facilitating component replacement. Wiring
shall be labeled to facilitate maintenance and replacement.

 

3.1.21.3 Lighting (Threshold)

 

Exterior droplight: All Mastiff MK3 shall be equipped with an exterior
droplight, capable of being connected to the rear of the vehicle with a minimum
25’ cord. The light shall have a magnetic mounting capability to allow the light
to be mounted on the vehicle anywhere within 25’ of the vehicle plug.

 

Annex B Page 22

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Cab Light: All Mastiff MK3 shall be equipped with overhead dome lighting located
in the cab and independent of the crew compartment and capable of being manually
switched from white to Red/military blackout and automatically switch from white
to red/military blackout when any door of the vehicle is unlocked or opened.
Switching shall go from off to red without passing through white. Cab lighting
controls shall be in the cab only. Dome lighting shall be capable of being
tested, but not installed. Dome lights shall be shipped with each vehicle. A map
light that emits red only shall be provided for the co-driver seat in the front
of the vehicle.

 

Crew Compartment Light: All Mastiff MK3 shall have overhead dome lighting,
independent of the cab and capable of being manually switched from white to
red/military blackout and automatically switch from white to red/military
blackout when any door of the vehicle is unlocked or opened. Switching shall go
from off to red without passing through white. Crew lighting controls shall be
placed in both the cab and crew compartments. Dome lighting shall be capable of
being tested, but not installed. Dome lights shall be shipped with each vehicle.

 

3.1.21.3.1 Blackout Lighting and Night Vision Devices.

 

All Mastiff MK3 shall be night vision compatible. Personnel operating the
vehicle while wearing image intensifying night vision devices (NVD) shall be
able to read the vehicle gauges. All Mastiff MK3 shall be equipped with 3rd
generation type blackout lights. All Mastiff MK3 shall be equipped with a
blackout switch that overrides the use of all driving lights, brake lights, turn
signals, drop light, back-up alarm and horn while the vehicle is operating in
the blackout mode. Back-up lamps are deleted by MOD but circuit is intact,
protected and part of this override. See MIL-PRF-1102H as a guide. Blackout
lights shall have spectral emission characteristics, which prevent emitting more
than 10% energy within the 700-1100 nanometer wavelength region (near infrared).
The 10% energy of the 700-1100 nanometer wavelength region refers to Peak
Energy. The center of illumination, measured on the ground, of the blackout
driving lamp shall be within the operators’ field of view. The front bumper
mounted driving light shall be provided with the vehicle, but not mounted to the
vehicle. All Mastiff MK3 shall be equipped with blackout lights front and rear
and infrared driving lights mounted on the front of the vehicle and operated
from the cab in accordance with MIL-STD 1179.

 

3.1.21.4 NATO Slave Receptacle (Threshold)

 

All Mastiff MK3 shall have a NATO slave receptacle (concentric power leads). All
Mastiff MK3 shall be capable of being jump started with or without the batteries
connected, using a standard NATO power cable and plug assembly. It is not
recommended to trickle charge batteries within the vehicle (Safety for off
gassing) and is standard maintenance practice to remove batteries for service.

 

3.1.21.5 Electrical Connector (Threshold)

 

All Mastiff MK3 shall be equipped with a front and rear mounted trailer harness
using STANAG 4007 12 pin female connectors with spring loaded protective covers
and accessibly located for towing considerations. All connectors and switches
shall be protected from adverse effects of the elements.

 

3.1.22 Windshield Wipers/Washers (Threshold)

 

The windshield wiper system shall be an electric design that meets the
requirements specified in SAE J198, FMCSR 393.78, and FMVSS 104. The windshield
wiper system shall be waterproof as specified by SAE J1455. Windshield washer
controls shall be provided within easy access of the driver.

 

Annex B Page 23

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.23 Wheels and Tires (Threshold)

 

Vehicle tires and rims shall be identical at all wheel stations and conform to
Tire and Rim Association recommendations for type and size. The vehicle lug nuts
on all wheels shall be accessible without removal of other items. Tires shall be
repairable and replaceable at the organizational level. Tires shall be radial
design and be equipped with run flats. All tires and wheels shall be
interchangeable. Use only Michelin Tires, size 395/85/R20 and ‘J’ rated,
approved for military vehicle use.

 

3.1.23.1 Run Flat (Threshold)

 

All vehicle tires shall have a minimum 30-mile run flat capability at 30 mph on
a hard surface road after complete loss of air pressure in any two tires.

 

3.1.24 Crew Compartment Components, Hood, and Doors

 

3.1.24.1 Door Front

 

The Mastiff MK3 shall include an armored driver-side door and armored
passenger-side door. Both doors shall be capable of being locked from the inside
of the vehicle. First responder lock capabilities are to be installed on doors.
Both doors shall be capable of being manually and electrically operated by
interior and exterior controls, and incorporate a labeled interior manual
override. Electrical controls shall be labeled, “Hold to Open”, and “Hold to
Close”.. This automatic door system is common to previously produced variants
and shall be modified with any revisions to said system in order to maintain
commonality across all vehicle variants, including retrofits. Steps shall be
provided to access front doors and exterior grab assist handles for human
factors considerations, as required. Front door interior handles shall have grip
assisting covering material applied. Both doors shall be capable of being
operated electrically within 20 second (T) or 8 second (O) time interval. Door
seals of double-bulb type rain/moisture minimization shall be installed. First
responder lock capabilities are to be installed on both front doors. Front doors
shall not be compliant with MIL-STD 1472 due to the MOD request of them not
being equipped with pressure sensing stripes which cease operation of the
hydraulic door assist when an obstacle is encountered during door closing. MOD
has the final decision on the location of the controls which may not fall within
specification.

 

3.1.24.1.1 Auxiliary Power Source

 

The Mastiff MK3 shall include a system of reserve power independent from the
vehicle, with enough reserve to operate the doors for 3 complete open/close
cycles of at a minimum 20 seconds duration per cycle.

 

3.1.24.1. 2 Door Assist Override Switch

 

The Mastiff MK3 shall have a clearly labeled switch, mounted centrally in the
dash panel between and within reach of Driver and Commander/Co-driver. This
switch shall remove all power to the Door Assist mechanism (i.e. vehicle and
back-up power).

 

Annex B Page 24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.24.1. 3 Door Assist Disengage Switch

 

The Mastiff MK3 shall provide a means of disengaging the door power-assist
system, in the event of a power or system failure, such that, with the vehicle
on nominally level ground, the doors may be manually opened and closed from
inside and outside the vehicle.

 

The external means of disengaging the door power assist system shall be operable
by a first-responder but shall be installed on the base vehicle in a
non-permanent position. Each door power-assist system shall embody a “Make-Safe”
capability which inhibits mechanical actuation of the door. This shall be by
means of a switch mounted on the actuating mechanism, accessible from outside
the vehicle when the door is open.

 

3.1.24.1. 4 Door Assist Interlock

 

The Mastiff MK3 power power-assist system shall embody an interlock which
inhibits mechanical actuation of the door when the door is locked from the
inside.

 

3.1.24.1. 5 Door Hold Open

 

All Mastiff MK3 shall not include a mechanical device to hold the front
door(s) open.

 

3.1.24.2 Doors Rear

 

The Mastiff MK3 shall include armored rear doors, and shall be the same size as
the Mastiff II build specification. Rear doors shall be capable of being locked
from the inside of the vehicle. First responder lock capabilities are to be
installed on primary door. Door seals of double-bulb type rain/moisture
minimization shall be installed. Door opening shall be greater than 90 degrees
to body for access.

 

3.1.24.3 Roof Hatches

 

The Mastiff MK3 shall include three armored roof hatches; one round hatch with
the M1114 turret ring, and two aft crew hatches (500 x 499 mm opening), either
side of center that open outboard. Aft crew hatches shall have seals to prevent
ingress of liquids/moistures when closed. Hydraulic/pneumatic assist mechanism
may be installed per MIL-STD-1472, lifting/operating limit for 5th percentile
though 95th percentile dressed in Arctic clothing or MOPP 4 ensembles. Roof
hatches shall incorporate hold-open mechanisms to enable them to remain open
while operating in rough terrain. All hatches shall be capable of being locked
from the inside of the vehicle. First responder lock capabilities shall be on
the two aft crew hatches.

 

3.1.24.4 Roof Height

 

Increased roof height plane shall raise the antenna mounts (sugar scoops) on
rear exterior of vehicle to be constant in height differential to the original
roof design and include the 4 inch access hole with ballistic cover welded to
capsule. Interior headache racks and all associated mounting hardware shall be
deleted but keeping the vertical support and mounting tabs.

 

Annex B Page 25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.24.5 Seat and Seat Belt (Threshold)

 

All Mastiff MK3 per MOD Request has specified their seat and restraint
configuration for driver and co-driver only, no crew accommodations. It is
understood that the substitute seating shall be compliant with FMVSS road
testing and transport/delivery options.

 

3.1.24.6 Crew Compartment Floor

 

All Mastiff MK3 shall be fitted with heat shield on top of the transmission
tunnel with non-slip surface. Access to Transmission fluid level check stick is
required without removal of heat shield.

 

3.1.24.7 Windows and Windshield

 

All Mastiff MK3 shall include windows in the driver-side door and the co-driver
side door. All Mastiff MK3 shall include a windshield, windshield wipers and
windshield wiper washer system that are within the accepted industry standard
practice of reduced visibility for armored vehicle windshield assemblies which
is for class 8 highway Mastiff MK3 as requested by SAE J-198 (O). All windows
and windshield glass shall be clear and armored per paragraph 3.1.25.

 

3.1.24.7.1 Tear-Away Windows Sheets

 

The front door windows on all Mastiff MK3 shall have applied to the exterior
only surfaces, Cold-Laminated Applied Vehicular Armor (Cold LAVA) tear-away
sheets or equivalent, which will protect against windblown sand damage. The
sheets (5 layers) can be torn-away to expose new layers providing 5 initial
protection levels. There shall be no sheets fitted to the front windshield nor
any window interior surfaces.

 

3.1.24.8 Mirrors (Threshold)

 

All Mastiff MK3 shall have no Side View Mirrors per MOD request. Side View
Mirrors will be magnetically mounted on both the driver and passenger side
temporary for manufacturing testing compliance for public highway and up to
DD250 transport only.

 

3.1.24.9 Heater /Defroster/AC/Ventilation

 

All Mastiff MK3 shall come equipped with an air heater, blower and defroster per
best commercial practice utilizing a Red Dot climate control system and is
equipped with interior access cover. All Mastiff MK3 shall be equipped with an
interior climatic control system to provide heating and cooling (T). The front
air conditioning system and rear air conditioning system together, with
manufacturers insulation installed, shall be capable of reducing the temperature
a minimum of 32°F below the highest ambient temperature in accordance with SAE
J1503 (O). The vehicle heater shall be capable of raising the cab temperature
from -20 °F to 41°F within 45 minutes after the truck has been started (O), -25
°F to 41°F in 45 minutes (O). The vehicle blower shall be operable and
controllable from within the cab and independent of the heater (T). Note: MOD
has deleted all interior Keviar roof blankets and S2 blast insulation on this
variant and testing will not be available.

 

Mastiff MK3 shall be equipped with a windshield defrosting and defogging system
(T) which shall conform to SAE J381 (O), except the ambient temperature shall be
at -25°F (O). The vehicle blower shall be operable and controllable from within
the cab and independent of the heater meeting MIL-STD-1472 cab ventilation
requirements. The MRAP Mastiff Mk3 shall incorporate a climate control system
between 50°F to 89°F in all operating environments (O). The air

 

Annex B Page 26

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

conditioner shall be capable of lowering the cab interior to 89°F within 60
minutes after the air conditioner has been activated (O).

 

3.1.24.10 Firing Ports

 

The firing ports requirement is deleted.

 

3.1.24.11 Controls, Displays, and Control Cables

 

The cab interior shall be ergonomically designed such that controls are readily
accessible by the operator and can be located, accessed, or activated without
any undue effort while seat belted. Controls and displays shall meet the
requirements of FMVSS 101, FMVSS 124, and MIL STD 1472. Exception from
MIL-STD-1472 is allowed for components that meet SAE standards. Control location
and operation shall be as recommended by SAE J680 or SAE J209. Controls shall be
marked per SAE J2402 or SAE J1362. In the event of conflict between the two SAE
standards, SAE J2402 shall be followed. All control cables shall be lubricated
for the life of the vehicle. All control cables going outside of the cab shall
be of low friction type, protected at both ends with adequate seals to prevent
entry of moisture and contamination into the support tube, and to provide a
bearing surface for smooth motion.

 

3.1.24.12 Vehicle Side Illumination (Threshold)

 

All Mastiff MK3 shall have no Side Marker Lighting and mounting holes are
deleted per MOD request but wiring harnesses are to be left intact, bundled and
secured for integration usage later.

 

3.1.24.13Horn (Threshold)

 

A horn shall be provided per SAE J377 and FMCSR 393.81. External mounting of the
horn shall not be allowed. The horn shall be mounted so that water and debris
does not collect in the device. The horn shall not be operable when the vehicle
is placed in blackout mode.

 

3.1.24.14 Gauges and Indicators

 

All gauges lighting shall be compatible with NVG operation. The vehicle gauge
cluster shall include the following:

 

Voltmeter

 

Fuel gauge (+/- 10% accuracy)

 

Engine oil pressure gauge/warning light

 

Coolant temperature gauge/warning light

 

Speedometer that displays both KPH and MPH

 

Engine hour meter

 

Annex B Page 27

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Turn signal lights and emergency flashers

 

Odometer and trip meter

 

Air restriction gauge

 

3.1.24.15 Storage Compartments (Threshold)

 

Storage Compartment Requirements are deleted by MOD and the verification
requirement 4.2.22.7 is removed from the Verification Matrix.

 

3.1.25 Crew Protection (Threshold)

 

All Mastiff MK3 shall provide integral protection for the crew from blast,
shock, fragments, and fatal acceleration effects of mine blasts. The crew
compartment shall withstand the blast effects without breach of the floor when a
mine is detonated under any wheel or directly under the crew compartment.

 

1. Mine blast anywhere under vehicle: refer to classified Annex A.

2. Mine blast under any vehicle wheel: refer to classified Annex A.

3. Ballistics protection: refer to classified Annex A.

4. IED side protection: refer to classified Annex A.

5. IED anywhere under the vehicle: refer to classified Annex A.

 

MOD deleted the front and side interior S2 panels and hardware, retaining all
mounting bosses around windshield. The S2 panel for the rear doors and rear wall
remain installed but, the crew cabin has a reduced capability of vehicle level
of protection as originally designed and the testing requirement from the
Verification requirements 4.2.22.8 is removed from Verification Matrix.

 

3.1.26 Weapon Turret

 

The weapons mount shall include the High Mobility Multi-purpose Wheeled Vehicle
(HMMWV) ring supported by Support Assembly, NSN 2510-01-249-1586, up to the
Armament Mount Assembly, P/N RCSK 19172-9C234 Revision A, and all necessary
vertical supports, sealing for moisture intrusion and brackets to mount the
weapons above the vehicle. This mount shall withstand the stresses associated
with vehicle operation across the mission profile (with weapon and gunner’s
protection system installed) and weapons firing such that no damage to the
vehicle or mount shall occur. The mount shall allow the weapon to engage targets
in a 360-degree field of fire while stationary or on the move. Weapons will
include the M2 heavy barrel 50-caliber machine gun, M240G 7.62mm medium machine
gun, and the MK-19 40mm heavy machine gun. The vehicle shall have the capability
to mount a remote weapon station (o). The vehicle shall have the capability to
mount powered traverse turrets (o). No BPMTU shall be provided.

 

3.1.26.1 Turret Ballistic Protection

 

Turret Ballistic Protection requirement is deleted by the MOD.

 

Annex B Page 28

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

3.1.26.2 Turret Operation

 

Turret Operation requirement is deleted by the MOD

 

3.1.26.3 Turret Communication

 

Turret Communication requirement is deleted by the MOD.

 

3.1.27 Operating Environment Requirements

 

Operation of the vehicle electronics and equipment, which includes the diesel
engine, generator, batteries, and motors, shall not ignite an explosive mixture
of fuel vapor and air or unburned powder and air.

 

3.1.28 Electromagnetic Interference (Objective)

 

All Mastiff MK3 and associated interface shall conform to the performance
requirements for CE102, CS101, CS114, RE102, and RS103 of MIL-STD-461 for the
ground-based installation. Warning buzzers, horns, and electronic modules used
exclusively for maintenance are exempt from this requirement.

 

4 QUALITY ASSURANCE PROVISIONS

 

The following paragraphs define the quality assurance provisions requirements.

 

4.1 RESPONSIBILITY FOR INSPECTION

 

The contractor is responsible for the performance of all inspection
requirements. The contractor may use his own or any other facilities acceptable
to IST and suitable for the performance of the inspection specified. IST
reserves the right to perform or witness any or all of the inspections.

 

4.1.1 Responsibility for Compliance

 

Unless otherwise specified by the procuring activity, the Contractor shall
provide and maintain an effective inspection and quality system for the Mastiff
MK3. The Contractor shall not be restricted to the inspection station or to the
method of inspection listed, provided that equivalent control is provided which
is acceptable to the UK MOD. The absence of any inspection requirements in the
Performance Specification shall not relieve the Contractor of the responsibility
of assuring that all products or supplies submitted to the UK MOD for acceptance
comply with all requirements of this contract. The Mastiff MK3 shall have
included with each vehicle a build book documenting at threshold the following
information:

 

1. Vehicle sign off sheets

2. Final inspection record

3. Certification of Compliancy for qualified parts

4. Dynamometer Report

5. Vehicle concessions

6. Preparation for delivery checklist

 

Annex B Page 29

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

7. Customer Acceptance Preview

8. Inspection Checklists

9. Vehicle ID Data Plate

10. Vehicle Fuel Selector Plate

11. Radio Rack Plate

 

4.1.2 Verification

 

All quality assurance operations performed by the Contractor shall be subject to
1ST verification at unscheduled intervals. Deviation from the prescribed or
agreed upon procedures or instances of poor practices that might have adverse
effect on product shall immediately be called to the attention of the
Contractor. Verifications shall consist of:

 

a) Surveillance of the operation to determine that practices, methods, and
procedures of the Contractor’s written quality assurance system plan are being
properly applied.

 

2) UK MOD product inspection to measure the quality of the product offered to
the UK MOD for acceptance as described in 4.1.6. Deviation from the prescribed
or agreed upon procedures or instances of poor practices which might have
adverse effect on product shall immediately be called to the attention of the
contractor.

 

4.1.2.1 Classifications of Inspections

 

The inspection requirements and event specified herein are classified as
follows:

 

a. First Article Test (see 4.1.2.2) conducted as First Production Vehicle
Inspection (FPVI) conducted at the place of manufacture by the Contractor.

 

b. Conformance inspection (see 4.1.2.3) conducted as Production Vehicle
Inspection (PVI) conducted at the place of manufacture by the Contractor.

 

c. Conformance Inspection (see 4.1.2.3) conducted as Production Vehicle Test
(PVT) conducted at a Customer-designated test site by the Customer.

 

4.1.2.2  First Article Inspection

 

First article inspection shall be performed on one or more complete Mastiff MK3,
as specified in the contract (see 4.1.2.1). The inspection shall include the
examination of 4.1.2.4 and inspection as designated of 4.1.2.5.1 through
4.1.2.5.5

 

4.1.2.3  Conformance Inspection

 

Quality conformance inspection shall include the examination of 4.1.2.4 and the
tests 4.1.2.5.1 and 4.1.2.5.4.

 

Annex B Page 30

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.1.2.4  Examination

 

Each vehicle shall be physically examined for compliance with the requirements
specified in Table I Verification Matrix, to include performance, safety, human
engineering, and dimensional requirements. The contractor shall demonstrate, or
provide evidence, of compliance of items to the requirements where it is not
readily discernible or identifiable (e.g., Built in Test Equipment BITE).
Noncompliance with any requirement or the presence of one or more defects that
lessens the required efficiency shall constitute cause for rejection. Each unit
shall be examined for the defects specified in Table 1. The Customer reserves
the right to perform any amount (or additional) of inspection and testing that
is necessary to verify the conformance to all requirements in Section 3,
Requirements. Unless otherwise specified, all tests shall be performed at the
Mastiff MK3’s maximum gross vehicle weight rating (GVVVR) when applicable.

 

4.1.2.5  Methods of Inspection

 

The following paragraphs define the quality assurance provisions requirements.

 

4.1.2.5.1  Test

 

Verification shall be accomplished through systematic operation of the end item
under appropriate conditions, with or without instrumentation, and the
collection, analysis, and evaluation of quantitative data.

 

4.1.2.5.2  Analysis

 

Verification shall be accomplished by technical or mathematical evaluation,
mathematical/computational modeling and/or simulations, algorithms, charts, or
diagrams, and representative data.

 

4.1.2.5.3  Examination

 

Verification shall be accomplished by visual examination of the end item or its
components, reviewing descriptive documentation, certifications, and comparing
characteristics to established criteria.

 

4.1.2.5.4  Demonstration

 

Verification shall be accomplished by appropriate functional checks and/or
operation of the end item or its components.

 

4.1.2.5.5  Certification

 

Conformance to a specific requirement or standard shall be demonstrated by a
document signed by the certifying official or responsible party. When required
by contract or this specification, certification may be used in lieu of
additional verification methods and shall include supporting documentation (test
data, materiel analysis, etc.)4.1.2.6 Verification Matrix (Table 1)

 

Note 1: A (D) after a verification reference indicates that the requirement to
test has been removed.

 

Note 2: For Verification References indicated below, Certification requirements
are indicated in the far right column; Guidance for other required methods of
inspection methods are indicated in 4.1.2.5.

 

Annex B Page 31

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Section Title

 

Requirement

 

Verification
Ref

 

FPV
I

 

PVI

 

PVT

 

CT

Performance

 

3.1.2

 

4.2

 

—

 

—

 

—

 

—

Grade Operation

 

3.1.3

 

4.2.1

 

 

 

 

 

X

 

 

Side Slope Operation (Threshold)

 

3.1.3.1

 

4.2.1.1

 

 

 

 

 

X

 

 

Speed

 

3.1.3.2

 

4.2.1.2

 

X

 

X

 

X

 

 

Cross-Country Speed

 

3.1.3.2.1

 

4.2.1.2.1(D)

 

 

 

 

 

 

 

 

Trail Speed

 

3.1.3.2.2

 

4.2.1.2.2 (D)

 

 

 

 

 

X

 

 

Acceleration

 

3.1.3.3

 

4.2.1.3

 

X

 

X

 

X

 

 

Range (Threshold)

 

3.1.4

 

4.2.2

 

 

 

 

 

X

 

 

Fuel System

 

3.1.5

 

4.2.3

 

X

 

X

 

 

 

X

Interior Noise

 

3.1.6

 

4.2.4 (D)

 

 

 

 

 

 

 

 

Mobility

 

3.1.7

 

4.2.5

 

—

 

—

 

—

 

—

Fording

 

3.1.7.1

 

4.2.5.1

 

X

 

 

 

 

 

X

Ground Clearance and Vertical Step

 

3.1.7.1.1

 

4.2.5.1.1

 

X

 

 

 

X

 

 

Approach/Departure

 

3.1.7.1.2

 

4.2.5.1.2

 

X

 

 

 

X

 

 

Environmental Operation

 

3.1.7.2

 

4.2.5.2

 

X

 

 

 

X

 

 

Temperature Operation

 

3.1.7.3

 

4.2.5.3

 

X

 

 

 

X

 

 

Brakes (Threshold)

 

3.1.7.4

 

4.2.5.4

 

X

 

X

 

 

 

X

Service Brakes (Threshold)

 

3.1.7.4.1

 

4.2.5.4.1

 

X

 

X

 

X

 

 

Anti-Lock Brake System (ABS)

 

3.1.7.4.2

 

4.2.5.4.2

 

X

 

X

 

 

 

X

Parking Brake (Threshold)

 

3.1.7.4.3

 

4.2.5.4.3

 

X

 

X

 

X

 

X

Emergency Brakes (Threshold)

 

3.1.7.4.4

 

4.2.5.4.4

 

X

 

X

 

X

 

X

Steering & Handling

 

3.1.7.5

 

4.2.5.5

 

 

 

 

 

X

 

 

Towing & Recovery

 

3.1.7.6

 

4.2.5.6

 

—

 

—

 

—

 

—

Towing & Recovery (Objective)

 

3.1.7.6.1

 

4.2.5.6.1

 

X

 

X

 

 

 

X

Towing & Recovery (Threshold)

 

3.1.7.6.2

 

4.2.5.6.2

 

X

 

X

 

 

 

X

Self Recovery Winch (Threshold)

 

3.1.7.6.3

 

4.2.5.6.3(D)

 

 

 

 

 

 

 

 

Automotive Lifting Hydraulic Jack (Threshold)

 

3.1.7.6.4

 

4.2.5.6.4

 

X

 

X

 

 

 

X

External Air Source

 

3.1.7.7

 

4.2.5.7

 

X

 

X

 

 

 

X

Pintle (Threshold)

 

3.1.7.8

 

4.2.5.8

 

X

 

X

 

X

 

X

Crew Compartment (Threshold)

 

3.1.7.9

 

4.2.5.9

 

X

 

X

 

 

 

X

Weapon, Communications, and Personnel Equipment Stowage (Threshold)

 

3.1.7.9.1

 

4.2.5.9.1

 

X

 

X

 

 

 

 

General Equipment Storage

 

3.1.7.9.2 (D)

 

4.2.5.9.2(D)

 

 

 

 

 

 

 

 

 

Annex B Page 32

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Section Title

 

Requirement

 

Verification
Ref

 

FPV
I

 

PVI

 

PVT

 

CT

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection System (Threshold)

 

3.1.7.10

 

4.2.5.10

 

X

 

 

 

 

 

X

NBC Overpressure System

 

3.1.7.11(D)

 

4.2.5.11(D)

 

 

 

 

 

 

 

 

Turning Radius

 

3.1.7.12

 

4.2.5.12

 

X

 

 

 

 

 

 

Physical Characteristics

 

3.1.8

 

4.2.6

 

—

 

—

 

—

 

—

Painting (Threshold)

 

3.1.8.1

 

4.2.6.1

 

X

 

X

 

 

 

X

Reliability/Availability/Maintain ability/Durability (RAM-D)

 

3.1.9

 

4.2.7(D)

 

 

 

 

 

 

 

 

Reliability

 

3.1.9.1

 

4.2.7.1(D)

 

 

 

 

 

 

 

 

Availability

 

3.1.9.2

 

4.2.7.2(D)

 

 

 

 

 

 

 

 

Maintainability

 

3.1.9.3

 

4.2.7.3(D)

 

 

 

 

 

 

 

 

Preventive Maintenance

 

3.1.9.4

 

4.2.7.4(D)

 

 

 

 

 

 

 

 

Corrective Maintenance

 

3.1.9.5

 

4.2.7.5(D)

 

 

 

 

 

 

 

 

Durability

 

3.1.9.6

 

4.2.7.6(D)

 

 

 

 

 

 

 

 

Transportability (Threshold)

 

3.1.10

 

4.2.8(D)

 

 

 

 

 

 

 

 

Lifting and Tiedown Provisions (Threshold)

 

3.1.10.1

 

4.2.8.1(D)

 

 

 

 

 

 

 

 

Materials

 

3.1.11

 

4.2.9

 

X

 

X

 

 

 

X

Rubber Materials

 

3.1.11.1

 

4.2.9.1

 

X

 

X

 

 

 

X

Rust and Corrosion

 

3.1.12

 

4.2.10 Option

 

 

 

 

 

X

 

 

Water Collection and Entrapment (Drainage)

 

3.1.12.1

 

4.2.10.1(D)

 

 

 

 

 

 

 

 

Welding (Threshold)

 

3.1.13

 

4.2.11

 

X

 

X

 

 

 

X

Safety (Threshold)

 

3.1.14

 

4.2.12

 

X

 

X

 

 

 

X

Manpower

 

3.1.14.1

 

4.2.12.1

 

—

 

—

 

—

 

—

Operators

 

3.1.14.1.1

 

4.2.12.1.1

 

X

 

 

 

 

 

X

Maintainers

 

3.1.14.1.2

 

4.2.12.1.2

 

X

 

 

 

 

 

 

Identification and Markings (Threshold)

 

3.1.15

 

4.2.13

 

—

 

—

 

—

 

—

Marking

 

3.1.15.1

 

4.2.13.1

 

X

 

X

 

 

 

 

Data Plates

 

3.1.15.2

 

4.2.13.2

 

X

 

X

 

 

 

 

Cooling System

 

3.1.16

 

4.2.14

 

X

 

X

 

X

 

X

Fan

 

3.1.16.1

 

4.2.14.1

 

X

 

X

 

X

 

 

Engine

 

3.1.17

 

42.15

 

X

 

 

 

X

 

X

Air Cleaner

 

3.1.17.1

 

4.2.15.1

 

X

 

X

 

X

 

X

Air Restriction Indicator

 

3.1.17.2

 

4.2.15.2

 

X

 

X

 

 

 

 

Fuels (Threshold)

 

3.1.18

 

4.2.16

 

X

 

 

 

X

 

X

Vehicle Lubricants (Threshold)

 

3.1.19

 

4.2.17

 

X

 

X

 

 

 

X

Reserved

 

3.1.20

 

4.2.18

 

 

 

 

 

 

 

 

Electrical System (Threshold)

 

3.1.21

 

4.2.19

 

X

 

X

 

 

 

X

Alternator (Threshold)

 

3.1.21.1

 

4.2.19.1

 

X

 

X

 

 

 

X

Wiring (Threshold)

 

3.1.21.2

 

4.2.19.2

 

X

 

X

 

 

 

 

 

Annex B Page 33

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Section Title

 

Requirement

 

Verification
Ref

 

FPV
I

 

PVI

 

PVT

 

CT

 

 

 

 

 

 

 

 

 

 

 

 

 

Lighting (Threshold)

 

3.1.21.3

 

4.2.19.3

 

X

 

X

 

 

 

X

Blackout Lighting and Night Vision Devices.

 

3.1.21.3.1

 

4.2.19.3.1

 

X

 

X

 

 

 

X

NATO Slave Receptacle (Threshold)

 

3.1.21.4

 

4.2.19.4

 

X

 

X

 

 

 

X

Electrical Connector (Threshold)

 

3.1.21.5

 

4.2.19.5

 

X

 

X

 

 

 

X

Windshield Wipers/Washers (Threshold)

 

3.1.22

 

4.2.20

 

X

 

X

 

 

 

X

Wheels and Tires (Threshold)

 

3.1.23

 

4.2.21

 

X

 

X

 

 

 

 

Run Flat (Threshold)

 

3.1.23.1

 

4.2.21.1

 

X

 

 

 

X

 

X

Crew Compartment Components, Hood, and Doors

 

3.1.24

 

4.2.22

 

—

 

—

 

—

 

—

Door Front

 

3.1.24.1

 

 

 

X

 

X

 

 

 

 

Auxiliary Power Source

 

3.1.24.1.1

 

 

 

X

 

X

 

 

 

 

Door Assist Override Switch

 

3.1.24.1.2

 

 

 

X

 

X

 

 

 

 

Door Assist Disengage Switch

 

3.1,24.1.3

 

 

 

X

 

X

 

 

 

 

Door Assist Interlock

 

3.1.24.1.4

 

 

 

X

 

X

 

 

 

 

Door Hold Open

 

3.1.24.1.5

 

 

 

X

 

X

 

 

 

 

Doors Rear

 

3.1.24.2

 

 

 

X

 

X

 

 

 

 

Roof Hatches

 

3.1.24.3

 

 

 

X

 

X

 

 

 

 

Roof Height

 

3.1.24.4

 

 

 

X

 

X

 

 

 

 

Seat and Seat Belt (Threshold)

 

3.1.24.5

 

4.2.22.1(D)

 

 

 

 

 

 

 

 

Windows and Windshield (Threshold)

 

3.1.24.7

 

4.2.22.1.1

 

X

 

X

 

 

 

 

Tear-Away Windows Sheets

 

3.1.24.7.1

 

 

 

X

 

X

 

 

 

 

Mirrors (Threshold)

 

3.1.24.8

 

4.2.22.1.2(D)

 

 

 

 

 

 

 

 

Heater/Defroster/AC/Ventilation (Threshold)

 

3.1.24.9

 

4.2.22.2

 

X

 

X

 

 

 

 

Firing Ports

 

3.1.24.10 (D)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

Controls, Displays, and Control Cables

 

3.1.24.11

 

4.2.22.3

 

X

 

X

 

 

 

 

Vehicle Side Illumination (Threshold)

 

3.1.24.12

 

4.2.22.4(D)

 

 

 

 

 

 

 

 

Horn (Threshold)

 

3.1.24.13

 

4.2.22.5

 

X

 

X

 

 

 

X

Gauges and Indicators

 

3.1.24.14

 

4.2.22.6

 

X

 

X

 

 

 

X

Storage Compartments (Threshold)

 

3.1.24.15(D)

 

4.2.22.7(D)

 

 

 

 

 

 

 

 

Crew Protection

 

3.1.25

 

4.2.22.8

 

 

 

 

 

X

 

 

Weapon Turret (Threshold)

 

3.1.26

 

4.2.23

 

X

 

X

 

X

 

 

Turret Ballistic Protection

 

3.1.26.1

 

4.2.23.1(D)

 

 

 

 

 

 

 

 

 

Annex B Page 34

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

Section Title

 

Requirement

 

Verification
Ref

 

FPV
I

 

PVI

 

PVT

 

CT

Turret Operation

 

3.1.26.2

 

4.2.23.2(D)

 

 

 

 

 

 

 

 

Turret Communication

 

3.1.26.3

 

4.2.23.3

 

 

 

 

 

 

 

 

Operating Environment Requirements

 

3.1.27

 

4.2.24

 

 

 

 

 

 

 

 

Electromagnetic Interference

 

3.1.28

 

4.2.25(D)

 

 

 

 

 

 

 

 

 

4.1.3  Components

 

The Contractor, when requested, shall make available to IST, at the time of any
IST inspection, legible design or manufacturing drawings and specifications.
Such drawings and specifications shall be annotated to reflect the latest
revision incorporated. Upon completion of inspection(s) by IST, all drawings and
specifications shall be returned to the Contractor. IST reserves the authority
to inspect end items or any parts/components during all manufacturing processes
and reject such material that does not conform to either Government or
Contractor drawings or specifications. All deficiencies detected during any
Contractor or IST inspection (end item or in process) shall be corrected by the
Contractor. During any IST inspection, the Contractor shall provide inspection
assistance upon request.

 

4.1.4  Inspection Equipment

 

The Contractor is responsible for the provision and maintenance of all
inspection equipment necessary to assure that supplies and services conform to
contract requirements. If no other calibration specification or requirements is
identified in this contract, then the inspection equipment shall be calibrated
in accordance with the suggested Contractor’s guidelines traceable back to
National Institute of Science and Technology (NIST) standards.

 

4.1.5  Test Facilities

 

The Contractor is responsible for providing test facilities and courses, at or
near the place of manufacture, for assuring the requirements are met. These
facilities include, but are not limited to:

 

a. Relatively level, hard surfaced test track.

 

b. Longitudinal and Side Slopes.

 

4.1.6  Certification

 

Where certification is required to verify material or component conformance to
contract requirements, the Contractor shall furnish such certification along
with applicable substantiating analytical data, documented test results, and
performance data. Certifications compliance shall be included/documented in the
proposal. Additionally, the certifications shall be made available for IST
review during Production Vehicle Inspection (PVI). Copies of the certifications
shall be provided to IST upon request. Certifications shall include all
documentation, examinations and test results where applicable. Certification of
compliance to specific contract and/or specification requirements shall be a
statement signed by the Contractor’s Program Manager, to the effect that the
Contractor has complied.

 

Annex B Page 35

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.1.6.1  Unacceptable Certifications

 

If any certification is unacceptable to IST, the Contractor shall conduct
additional examinations/tests or provide additional documentation as required to
verify certification at no increase in contract price. IST may conduct tests to
verify certifications.

 

4.1.6.2  Process Certification

 

When a process certification is required, it shall include a written description
of the process and all associated work instructions.

 

4.1.6.3  Material Certification

 

When a material certification is required, it shall include a copy of the
material analysis. If the material is purchased from a subcontractor, a copy of
the purchase order is also required.

 

4.1.6.4  Test Certification

 

When a test certification is required, it shall include the following
information as substantiation:

 

Drawing number (if applicable)

 

Specification title, number, and edition

 

Grade or type for which the product was tested

 

Number of specimens tested

 

Requirements and actual results obtained

 

Purchase orders for subcontracted products

 

4.1.7  Qualified Products

 

In the event that a particular specification referenced in this document has a
Qualified Product List (QPL), the Contractor shall utilize items only from
vendors specified in the applicable QPL. The Contractor shall make available to
IST, documentation of each item acquisition from such QPL. The document shall
include the QPL date and identification of the supplier, purchase order, and
quantity. In the event that procurement of product from a QPL is not possible or
products are not available, substitute products shall be identified and subject
to approval of use by IST

 

4.1.8  Break-In/Run-In

 

All vehicles and components shall have the minimum required break-in/run-in
performed by the Contractor prior to offering such vehicles for IST acceptance.
All components or parts incorporated into the final end items shall have the
Contractor’s recommended break-in/run-in requirements prior to offering the
final end item for IST acceptance. The Contractor, when requested, shall make
available to IST at the time of any IST inspection, documentation delineating
the Contractor’s recommended break-in/run-in for component parts or final end
item. A procedure for brake burnishing shall be developed by the Contractor and
shall be provided as part of the Final Inspection Record (FIR). The vehicles
provided by the Contractor for IST acceptance shall be in a “Test Ready”
condition with the exception of the brake burnishing required for the Highway
Mountain Brake Test.

 

Annex B Page 36

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.1.9.1  Components

 

The Contractor, when requested and at the time of any IST inspection, shall make
available to IST legible design or manufacturing drawings and specifications.
Such drawings and specifications shall be annotated to reflect the latest
revision incorporated. Upon completion of inspection(s) by IST, all drawings and
specifications shall be returned to the Contractor. IST reserves the authority
to inspect end items or any parts/components during all manufacturing processes
and reject such material that does not conform to either IST or Contractor
drawings of specifications. All deficiencies detected during any Contractor or
IST inspection (end item or in process) shall be corrected by the Contractor.
During any IST inspection, the Contractor shall provide inspection assistance
upon request.

 

4.1.9.2  Acceptance Testing

 

IST reserves the right to verify and validate requirement conformance through
independent analyses, inspections and/or testing. Deficiencies found as a result
of testing/inspection shall be a cause for rejection until the prime vendor has
provided evidence that corrective action has been taken to eliminate the
deficiency. The prime vendor, at no additional cost to IST, shall correct such
deficiencies on all deliverables.

 

4.1.9.3  Responsibility for Compliance

 

The absence of any verification statement within this Performance Specification
shall not relieve the contractor of the responsibility for acceptance and
compliance. Unless otherwise specified within the contract or Performance
Specification, the contractor is responsible for the execution of all
inspections and certifications as stated in this performance specification. The
contractor is responsible for ensuring that components and materials are
manufactured, inspected, and tested in accordance with applicable referenced
specifications and standards (i.e., MIL-STD-810).

 

4.2  Performance

 

To determine conformance to 3.1.2, the vehicle will be tested as specified in
the following paragraphs.

 

4.2.1  Grade Operation

 

To determine conformance to 3.1.3, the Mastiff MK3 will be tested as outlined in
TOP 2-2-610. The Mastiff MK3 will be operated at the required speeds and grades
without stalling, slipping, overheating, upsetting, or damage to vehicular
components at GVW. During the test the Mastiff MK3’s engines will be shut down
for a minimum of two minutes in each direction and then restarted. Engine oil
pressure shall be monitored during all grade operations.

 

4.2.1.1  Side Slope Operation (Threshold)

 

To determine conformance to 3.1.3.1, the Mastiff MK3 will be tested as outlined
in TOP 2-2-610. The MRAP Mastiff MK3 will be operated at GVW, with only 10% of
fuel capacity. During operation the Mastiff MK3 will be checked for evidence of
stalling, slipping, overheating and stability. The engine will be shut down for
a minimum of two minutes on both sides. Mastiff MK3 will also be tested on 30%
side slopes. Lift of a single wheel during the side slope test will be permitted
provided that the Contractor can show in a tilt table test at least an
additional 5% slope margin of safety from where the first wheel lifts off to the
point of vehicle overturning.

 

Annex B Page 37

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.1.2  Speed

 

To determine conformance to 3.1.3.2, the Mastiff MK3 will be tested per TOP
2-2-602.

 

4.2.1.2.1  Cross-Country Speed

 

To determine conformance to 3.1.3.2.1, the Mastiff MK3 will be tested per TOP
2-2-602.

 

4.2.1.2.2  Trail Speed

 

To determine conformance to 3.1.3.2.2, the Mastiff MK3 will be tested per TOP
2-2-602.

 

4.2.1.3  Acceleration

 

To determine conformance to 3.1.3.3, the Mastiff MK3 will be tested as outlined
in TOP 2-2-602.

 

4.2.2  Range

 

To determine conformance to 3.1.4, the Mastiff MK3 will be tested to demonstrate
the minimum range specified, at an average speed of 45 MPH at GVW. The Mastiff
MK3 will be fueled to the operational fill mark, driven 300 plus miles over the
designated course and the remaining fuel measured.

 

4.2.3  Fuel System

 

To determine conformance to 3.1.5, the Contractor shall certify that the fuel
tank(s), vents, and caps shall meet the requirements of FMCSR 393.65, FMCSR
393.67, and FMVSS 301. The Contractor shall further certify that the vehicle
fuel tank(s) are able to accept open port automotive refueling nozzle (OPW #311
AG-1; NSN 4930-01-318-6091). The fuel tank(s) will be examined/tested to all
other requirements as specified. Fuel tank(s) will be inspected for the proper
installation, and evidence of leaks.

 

4.2.4  Interior Noise

 

Interior noise is modified by eliminating the requirement for the contractor to
test for requirement as specified outlined in SAE J336 due to the removal of
most of all interior attachments requested by the MOD. The contractor shall not
conduct testing and shall not certify that the exterior noise levels met the
requirements.

 

4.2.5  Mobility

 

4.2.5.1  Fording

 

To determine conformance to 3.17.1, the Contractor shall certify the vehicle is
capable of hard bottom fording in salt or fresh water to depths of at least 36
inches, including wave height, at speed up to five mph, without special
preparation or kits in accordance with TOP 2-2-612. After fording operations all
lubricated components shall be examined by the Contractor for water
contamination and exercised to verify proper operation of all vehicle systems.

 

Annex B Page 38

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.5.1.1  Ground Clearance and Vertical Step

 

To determine conformance to 3.1.7.1.1, the vehicle will be measured for VCW
height requirement minimum on flat level terrain with no testing.

 

4.2.5.1.2  Approach/Departure and Break over Angles

 

To determine conformance to 3.1.7.1.2, the Mastiff MK3 will be evaluated to
verify compliance with the requirement that the approach and departure angles
permit the vehicle to negotiate transport loading ramps and off road terrain
without interference. Specified minimum angles will be measured as outlined in
SAE J1100.

 

4.2.5.2  Environmental Operation

 

To determine conformance to 3.1.7.2, the Mastiff MK3 and their components will
be tested for cold and hot operation as outlined in TOP 2-2-816 and vehicle cold
start as outlined in TOP 2-2-650. During testing, the engine, cooling system,
transmission, all drive train components, winches, hydraulics, electrical
system, gauges, and heater/defroster systems, as applicable, will be exercised
to verify proper operation. Mastiff MK3 will be tested as per MIL-STD-810 for
high temperature, humidity, salt fog, blowing sand and dust, leakage, and rain.
The Mastiff MK3 shall not allow water to enter the vehicle to a degree that may
cause equipment failure.

 

4.2.5.3  Temperature Operation

 

To determine conformance to 3.1.7.3, the Mastiff MK3 will be monitored
throughout the test period in the ambient temperatures encountered at the test
site and in controlled environmental chambers as outlined in TOP 2-2-816 and in
TOP 2-2-650. Cold testing will be performed at temperatures down to -25° F
without the use of Arctic kits.

 

4.2.5.4  Brakes (Threshold)

 

To determine conformance to 3.1.7.4, the Contractor shall certify that the brake
system, is self -adjusting, and meets the specified FMVSS and FMCSR
requirements. The Contractor shall also certify that the brake system meets the
requirements of SAE J1404 (except for the structural endurance test at paragraph
6.3 of SAE J294, which does not apply). Brakes will also be tested in accordance
with the following paragraphs

 

4.2.5.4.1  Service Brakes (Threshold)

 

To determine conformance to 3.1.7.4.1, the service brakes will be tested at the
both empty and at GVW on grades specified, as outlined in TOP 2-2-608 and to the
requirements of FMVSS 121. After completion of the Mountain Brake Testing,
nothing other than adjustment/replacement of brake shoes/pads should be required
to return the brakes to a fully operational condition. No permanent deformation
of any component, other than brake shoes/pads, is allowed. No cracking of drums
or heat-related damage beyond paint peeling is permitted as a result of this
test. Brake testing on grades will be conducted with no more than 10% fuel
capacity onboard. The brake system will be inspected to insure no loose
hardware, no evidence of leakage or chafing hoses and for proper adjustment.
Minimum testing requirements for CT: All Mastiff MK3 shall demonstrate the
stopping distance requirements of FMVSS 121 up to 45 mph.

 

Annex B Page 39

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.5.4.2  Anti-Lock Brake System (ABS)

 

To determine conformance to 3.1.7.4.2, the Contractor shall certify that the
brake system design incorporates an all wheel ABS. The Contractor shall further
certify compliance with the requirements and FMVSS 121.

 

4.2.5.4.3  Parking Brake (Threshold)

 

To determine conformance to 3.1.7.4.3, the Contractor shall certify that the
parking brake conforms to the specified FMCSR and FMVSS, which are in effect at
the time of manufacture. The vehicle will be grade tested to verify conformance
to all parking brake requirements, as specified. The vehicle will be examined
for the required parking brake indicator light and its easy visibility to the
driver. The Contractor shall certify that the parking brake indicator light
meets blackout mode requirements. All components shall be inspected for proper
mounting, and evidence of leaks. Parking brake tests on grades will be conducted
with no more than 10% fuel capacity onboard. The vehicle’s parking brake will be
tested, at GVW, to hold the vehicle on a 30% paved grade as specified.

 

4.2.5.4.4  Emergency Brakes (Threshold)

 

To determine conformance to 3.1.7.4.4, the Mastiff MK3 will be tested per FMVSS
121. The contractor shall certify that emergency brakes apply automatically and
conform to FMVSS 121. The manual override will be demonstrated using only BII
tools.

 

4.2.5.5  Steering & Handling

 

To determine conformance to 3.1.7.5, the Mastiff MK3, at GVW and VCW, will be
tested for specified lane change maneuvers outlined in AVTP 03-160 W. The
vehicle will also be tested for turning circle diameter, and maximum steering
angle as outlined in TOP 2-2-609. Maximum lateral acceleration at payloads
specified will be tested as outlined in SAE J2180, and steady state cornering
will be tested per SAE J2181. The Mastiff MK3 will also be tested to demonstrate
a dead steer maneuver per AVTP-03-30 at speeds and payloads specified with no
more than 50 lbs. of force needed to turn the steering wheel. The Mastiff MK3
shall also be tested utilizing TOP 2-2-800 as a guide for Weight
Distribution/Center of Gravity

 

4.2.5.6  Towing & Recovery

 

4.2.5.6.1  Towing & Recovery (Objective)

 

To determine conformance to 3.1.7.6.1, all Mastiff MK3 shall have clearly
identified and accessible front and rear tow points. The contractor shall
certify the Mastiff MK3 are able to be lift and flat towed from the front towed
at GVW and from the rear at VCW by the Medium Tactical Vehicle Replacement
(MTVR) and HEMTT category wreckers.

 

4.2.5.6.2  Towing & Recovery (Threshold)

 

To determine conformance to 3.1.7.6.2, the contractor shall certify all Mastiff
MK3 are capable of being flat towed, at GVW, by a like vehicle using a standard
system tow-bar, NSN 2530-01-496-8356 without damage to either vehicle. All
Mastiff MK3 shall be capable of being flat towed without any disassembly (e.g.,
drive shaft) and without preparation beyond normal towing preparations such as
attaching tow device(s), electrical whip, and airlines at wrecker category
speeds across the MRAP Mastiff MK3 duty cycle/mission profile for an indefinite
period of time.

 

Annex B Page 40

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.5.6.3  Self Recovery Winch (Threshold)

 

Deleted per MOD request.

 

4.2.5.6.4  Automotive Lifting Hydraulic Jack

 

Vehicle equipment bottle jack provided as original equipment shall be certified
by manufacturer and documentation included in the BII kit per ASME PALD 2005.

 

4.2.5.7  External Air Source

 

To determine conformance to 3.1.7.7, the Contractor shall certify that the front
external air source can sufficiently provide air at pressures and cfm stated per
paragraph 3.1.7.7.

 

4.2.5.8  Pintle (Threshold)

 

To determine conformance to 3.1.7.8, the pintle will be tested to verify
compliance to the specified requirements. The Contractor shall certify that it
meets the requirements of CID A-A-52550 and complies with requirements of
MIL-STD-1472. The pintle will be inspected for the specified mounting height,
operation, lube fittings, and evidence of lubrication.

 

4.2.5.9  Crew Compartment (Threshold)

 

To determine conformance to 3.1.7.9, the Contractor shall certify compliance to
verify adequate ingress and egress from the vehicle with full combat gear in
response to tactical needs.

 

4.2.5.9.1  Weapon, Communications, and Personnel Equipment Stowage (Threshold)

 

To determine conformance to 3.1.7.9.1, IST will verify by inspection.

 

4.2.5.9.2  General Equipment Storage

 

General Equipment Storage requirement is deleted by the MOD and the verification
requirement 4.2.5.9.2 is removed from the Verification Matrix.

 

4.2.5.9.3  Drop Table

 

Drop Table is deleted per MOD request.

 

4.2.5.10  Fire Protection System (Threshold)

 

To determine conformance with 3.1.7.10, the Contractor shall certify all Mastiff
MK3 include a fire protection system.

 

4.2.5.11  NBC Overpressure System

 

NBC Overpressure System is deleted per MOD request.

 

Annex B Page 41

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.5.12  Turning Radius

 

To determine conformance to 3.1.7.12, the turning diameter will be measured curb
to curb to and wall to wall, clockwise and counter clockwise on a hard level
surface for 180 degrees turn to verify the requirement as specified.

 

4.2.6  Physical Characteristics

 

4.2.6.1  Painting (Threshold)

 

To determine conformance to 3.1.81, the Contractor shall certify compliance to
the use of paints from the Qualified Products List (QPL) and heat resistant
paint. After topcoat application, the vehicle will be inspected for workmanship
and acceptable application. The vehicle will be examined for the required
stencils by specified color and letter size.

 

4.2.7  Reliability/Availability/Maintainability/Durability (RAM-D)

 

RAM-D shall be deleted due to no testing has been conducted.

 

4.2.8  Transportability (Threshold)

 

Deleted as per 3.1.10

 

4.2.9  Materials

 

To determine conformance to 3.1.11, the Contractor shall certify that the use of
hazardous material and those which are listed on EPA 17 list shall has been
avoided when a non-hazardous alternative is available which meets the
performance requirements.

 

4.2.9.1  Rubber Materials

 

To determine conformance to 3.1.11.1, the contractor shall provide manufacture
information for rubber products furnished, like tires and hoses. The contractor
shall certify the date of manufacture is no greater than four calendar quarters
old, from the date of cure to date of manufacture. Rubber hose material shall be
compatible with the type of fluids for which they are to be used.

 

4.2.10  Rust and Corrosion

 

If selected, the MRAP Mastiff MK3 shall undergo testing per GM 9540P for 176
cycles or in a road test, which duplicates the corrosion rates for 1010 carbon
steel experienced in 176 cycles of GM9540P. Following the exposure, the vehicle
will be evaluated for functionality and corrosion related damage. All components
must remain functional throughout the duration of testing. Stage two corrosion
on each major sheet metal subassembly shall be limited to 5% or less of the
surface area, stage 1 corrosion shall be limited to 20% or less, and there shall
not be any corrosion beyond stage two for the duration of testing. Corrosion
stages shall be as defined by TM 4795-34. Localized concentrations of corrosion
or paint failure exceeding 10% of a subcomponent, mating area, or other
specifically identifiable construct or part shall require a change (to the
surface preparation, coating, application procedure, substrate material,
assembly procedure, etc.) as appropriate to ensure the production-line MRAP
Mastiff MK3 is more resistant to corrosion in the specific area

 

Annex B Page 42

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

displaying a problem. Disassembly of a representative number and type of
components shall show no evidence of crevice or galvanic corrosion. The
contractor shall implement corrective actions for all documented discrepancies.

 

MRAP Mastiff MK3 will be monitored throughout performance and initial fielding
for detection of corrosion related failures. Individual components may be
selected to undergo testing per GM 9540P for 176 cycles. Selection of components
will be determined by IST based on material selection, complexity, and
likelihood of corrosion related failure. The contractor shall provide all
components to IST for testing. At the conclusion of testing, components must
remain functional and any corrosion observed shall not exceed 20% stage 1 or 5%
stage 2 as defined in TM 4794-34. The contractor shall implement corrective
actions for all documented discrepancies.

 

4.2.10.1  Water Collection and Entrapment (Drainage)

 

Water Collection and Entrapment testing requirement shall be deleted.

 

4.2.11  Welding (Threshold)

 

To determine conformance to 3.1.13, the Contractor shall provide documentation
substantiating the welding program involved with their Quality Program. All
welding procedures, repair procedures, training programs and welder
certifications will be evaluated per the Contractor provided welding program.
Upon request, the Contractor shall make available all welder certification
documentation. Workmanship specimens shall be per AWS Standards.

 

4.2.12  Safety (Threshold)

 

To determine conformance to 3.1.14, the Contractor shall certify that the
vehicle and its accessories comply with all federal safety regulations and
standards for Mastiff MK3 in this class. The Mastiff MK3 will be evaluated
throughout testing to insure operator and maintainer safety.

 

4.2.12.1  Manpower

 

The following paragraphs define the MRAP Mastiff MK3 manpower requirements.

 

4.2.12.1.1  Operators

 

To determine conformance to 3.1.14.1.1, the Contractor will certify that no
special skills are needed to operate the MRAP Mastiff MK3.

 

4.2.12.1.2  Maintainers

 

To determine conformance to 3.1.14.1.2, the contractor shall provide plans and
process for maintenance.

 

Annex B Page 43

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.13  Identification and Markings (Threshold)

 

4.2.13.1  Marking

 

To determine conformance to 3.1.15.1, all markings will be inspected for the
requirements as specified and using TM 4750-15/1 as a guide for registration
marking. Markings will be inspected for correct application and acceptable
workmanship.

 

4.2.13.2  Data Plates

 

To determine conformance to 3.1.15.2 the 1ST shall conduct a visual inspection.

 

4.2.14  Cooling System

 

To determine conformance to 3.1.16, the Contractor shall certify compliance with
the standards specified in SAE J1436 and SAE J20 (T). The vehicle will be tested
to verify the cooling requirements as specified and per TOP 2-2-607 (O). Hose
clamps will be examined per SAE J1508. The complete cooling system will be
examined for proper installation and evidence of leaks. The Contractor shall
upon request also certify that the anti-freeze is non-toxic and complies with
CID A-A-52624 (O).

 

4.2.14.1  Fan

 

To determine conformance to 3.1.16.1, the Mastiff MK3 will be tested to verify
that the fan clutch or a multiple speed fan has an automatic positive lock-up
(fan operating), in case of control system failure. The Mastiff MK3 will be
examined to verify the requirements as specified.

 

4.2.15  Engine

 

To determine conformance to paragraph 3.1.17, the Contractor shall certify that
the engine is capable of completing self-diagnostics. The Contractor shall
certify that the engine is 370 HP CAT C7.

 

4.2.15.1  Air Cleaner

 

To determine conformance to 3.1.17.1, the Contractor shall provide a test
certification that verifies the air cleaner shall have a minimum service life of
100 hours using AC Coarse Dust when fed dust at a zero visibility at 60% maximum
engine air flow. The air cleaner system will be monitored throughout the test
for the adverse effects of shock and vibration characteristics of the vehicle.
The Mastiff MK3 will be examined to verify that the process of removing or
reinstalling the filter element(s) requires no more than 2 minutes.

 

4.2.15.2  Air Restriction indicator

 

To determine conformance to 3.1.17.2, the Mastiff MK3 will be inspected to
verify the requirements as specified.

 

4.2.16  Fuels (Threshold)

 

To determine conformance to 3.1.18, all testing will be performed using JP8 as
the primary fuel. The Contractor shall certify that the engine is capable of
operation in all environmental conditions as specified in 3.1.7.2 (inclusive)
and at below 0° F (-17° C) using Diesel Fuel Artic Grade (DFA) as a secondary
fuel. The Contractor shall certify that the vehicle can operate using diesel as
alternative fuels.

 

Annex B Page 44

--------------------------------------------------------------------------------

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.17  Vehicle Lubricants (Threshold)

 

To determine conformance to paragraph 3.1.19, the Contractor shall certify that
the vehicle lubricants are limited to OE (viscosity as specified for engine), GO
and GAA in accordance with the POL for environmental conditions. The vehicle
shall be examined to verify the requirements as specified.

 

4.218  Reserved

 

4.2.19  Electrical System (Threshold)

 

To determine conformance to 3.1.21, the Contractor shall certify that the
vehicle has a 24-volt electrical system that conforms to FMCSR 393.29 and FMCSR
393.31. The vehicle will be examined/tested to verify the requirements as
specified. The Mastiff MK3 electrical system will be monitored throughout
testing to have no degradation when exposed to specified climatic elements,
high-pressure washing and fording salt or fresh water to a depth of 36 inches.
All components will be inspected for proper mounting, function, proper routing
and evidence of chaffing.

 

4.2.19.1  Alternator (Threshold)

 

To determine conformance to 3.1.21.1, the Contractor shall certify that the
24-volt alternator produces 400 amps including reverse polarity protection. The
alternator will be evaluated for proper operation under all conditions as
specified. All components will be inspected for proper mounting, evidence of
chaffing, and function.

 

4.2.19.2  Wiring (Threshold)

 

To determine conformance to 3.1.21.2, the vehicle will be inspected for all
other requirements as specified. All wiring will be examined for proper
mounting, evidence of chaffing, connector pin alignment, and electrical system
function. No certification is required.

 

4.2.19.3  Lighting (Threshold)

 

To determine conformance to 3.1.21.3, the Contractor shall certify that lighting
assemblies, reflectors and associated equipment comply with MIL-STD-1179, FMVSS
108, FMCSR 393.9, FMCSR 393.11, FMCSR 393.17, FMCSR 393.19, FMCSR 393.20, FMCSR
393.22, FMCSR 393.23, FMCSR 393.24, FMCSR 393.25, and FMCSR 393.26. The Mastiff
MK3 will be inspected for all other requirements as specified. All lighting and
associated equipment will be examined for proper position, secure installation,
and function.

 

4.2.19.3.1  Blackout Lighting and Night Vision Devices

 

To determine conformance to 3.1.21.3.1, the Contractor shall certify that the
spectral emission characteristics of blackout lights prevent emitting more that
10% energy within the 700 - 1100 nanometer wavelength region (near infrared).
The Mastiff MK3 will be inspected to verify proper operation as specified.

 

Annex B Page 45

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.19.4  NATO Slave Receptacle (Threshold)

 

To determine conformance to 3.1.21.4, the Contractor shall certify the NATO
slave receptacle meets the requirements as specified. The vehicle will slave
start another vehicle and will be slave started by another vehicle. The
components will be examined/tested for compliance.

 

4.2.19.5  Electrical Connector (Threshold)

 

To determine conformance to 3.1.21.5, the contractor shall certify the wiring
harness and connector shall furnished and are able to mate the vehicle with the
electrical system on a towed vehicle.

 

4.2.20  Windshield Wipers/Washers (Threshold)

 

To determine conformance to 3.1.22, the Contractor shall certify that the
required electric design meets the requirements specified in SAE J198, FMCSR
393.78, and FMVSS 104. The Contractor shall further certify that the system is
waterproof as specified in SAE J1455. The vehicle will be examined for the
required windshield washer capability and the system will be inspected for
proper installation, electrical and mechanical connections, and function

 

4.2.21  Wheels and Tires (Threshold)

 

To determine conformance to 3.1.23, the Contractor shall provide publicly
available load ratings verifying the load rating of the proposed tires for the
proposed tire loads and speeds. The wheels and tires will be inspected for all
other requirements as specified.

 

4.2.12.1  Run Flat (Threshold)

 

To determine conformance to 3.1.23.1, the Contractor shall certify that the run
flat kit passes the Finable test over the MRAP Mastiff MK3 mission profile. The
Mastiff MK3, with the Tire Run Flat kit installed, shall be tested for all
requirements as specified.

 

4.2.22  Crew Compartment Components, Hood, and Doors

 

4.2.22.1  Seat and Seat Belt (Threshold)

 

Seat and Seat Belt is deleted as the UK MOD has specified their seat and
restraint configurations for driver and co-driver only, no crew accommodations.

 

4.2.22.1.1  Windows and Windshield (Threshold)

 

To determine conformance to 3.1.24.2, IST will provide examination.

 

4.2.22.1.2  Mirrors (Threshold)

 

Mirrors are deleted per MOD request.

 

Annex B Page 46

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.22.2  Heater/Defroster/ACNentilation (Threshold)

 

To determine conformance to 3.1.24.4, the vehicle air conditioner will be
verified by Demonstration.

 

4.2.22.3  Controls, Displays, and Control Cables

 

To determine conformance to 3.1.24.6, all controls will be inspected for correct
operation, proper mounting, ease of operation, and proper electrical
connections. The Mastiff MK3 controls will be examined for all requirements as
specified.

 

4.2.22.4  Vehicle Side Illumination (Threshold)

 

Vehicle Side Illumination is deleted per MOD request.

 

4.2.22.5  Horn (Threshold)

 

To determine conformance to 3.1.24.8, the Contractor shall certify that the horn
meets the specified requirements. The horn and associated components will be
checked for secure mounting, location, and function.

 

4.2.22.6  Gauges and Indicators

 

To determine conformance to 3.1.24.9, the Contractor shall either certify or
provide certifications from the gauge manufacturers that the accuracy of all
gauges meet or exceed the requirements as specified. The gauges and indicators
will be examined for all requirements as specified. All gauges and associated
hardware will be inspected for secure mounting, evidence of damage, and proper
function.

 

4.2.22.7  Storage Compartments (Threshold)

 

Storage Compartment Requirements are deleted by MOD and the verification
requirement 4.2.22.7 is removed.

 

4:2.22.8  Crew Protection (Threshold)

 

To determine conformance to 3.1.25, the MRAP Mastiff MK3 will be destructively
tested. Direct fire (Ballistic) protection capability shall be verified through
testing of armor coupons and exploitation of the vehicle. Mine blast and under
hull IED protection shall be verified through live fire testing against one or
more of the specified threats against specified areas of the vehicle(s) provided
for testing. Side fragmentation and overhead protection shall also be verified
through live fire testing against one or more of the specified threats on test
Mastiff MK3. Test Mastiff MK3 shall be equipped with plywood mannequins to test
for fragmentation injuries (penetration, spall, etc.). After test, the
mannequins shall be removed from the test Mastiff MK3, inspected for any damage,
the extent of the damage recorded and input into the ARL SLAD model to determine
the incapacitation of the individual. Anthropomorphic dummies shall be used to
measure accelerations, forces, and movements experienced by vehicle personnel
during mine and under hull IED events. Blast overpressure shall be assessed
using gauges affixed to the dummies or placed in a blast test device which would
take the place of either a plywood or anthropomorphic dummy. Injury assessment
criteria for blast overpressure and injuries due to bulk motion of the vehicle
shall be determined using Walter Reed Army Institute of Research and/or US Army
Aero Medical Research Laboratory standards.

 

Annex B Page 47

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

4.2.23  Weapon Turret (Threshold)

 

To determine conformance to 3.1.26, the turret will be inspected throughout
mobility testing for structural failures.

 

4.2.23.1  Turret Ballistic Protection

 

Turret Ballistic Protection is deleted per MOD Request

 

4.2.23.2  Turret Operation

 

Turret Operation is deleted per MOD Request.

 

4.2.23.3  Turret Communication

 

To determine conformance to 3.1.26.3, 1ST will test to ensure compliance.

 

4.2.24  Operating Environment Requirements

 

4.2.25 Electromagnetic Interference

 

Electromagnetic Interference testing is deleted per MOD request.

 

5  DEFINITIONS

 

5.1  Reliability

 

The probability that an item shall perform its intended function for a specified
interval under stated conditions.

 

5.2  Availability

 

Operational Availability (AO) is calculated as the sum of operational time and
standby time, divided by the sum of operational time, corrective maintenance
time, preventative maintenance time, standby time, and administrative and
logistics downtime. Achieved Availability (AA) is calculated as operational time
divided by the sum of operational time, corrective maintenance time and
preventative maintenance time.

 

5.3  Maintainability

 

A measure of the ability of an item to be retained in or restored to a specified
condition when maintenance is performed by personnel having specific skill
levels, using prescribed procedures, resources, and equipment at each prescribed
level of maintenance and repair..

 

5.4  Mean Miles Between Preventive Maintenance (MMBPM)

 

The MMBPM equals the total miles driven divided by the number of preventative
maintenance actions performed. A preventative maintenance action can include
several maintenance tasks if the tasks are performed at the same scheduled
interval. Example: 3,600-mile lubrication and a 7,200-mile service are
considered one preventative action at the 7,200-mile interval since they are
both performed, at that interval, together.

 

Annex B Page 48

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT — CONTRACT

Annex B

 

Approval          Form

 

To TAF 019

 

(TAF)

 

 

 

 

 

 

 

Control No: 03

 

 

 

Date: 04-13-11

 

 

 

 

5.5  Payload Allowance

 

5.5.1  Vehicle Curb Weight (VCW)

 

The VCW includes the vehicle with all vehicular attachments, accessories, full
fuel tanks, all lubricants and coolant and driver.

 

5.5.2  Gross Vehicle Weight (GVWR)

 

The GVWR includes the vehicle curb weight plus payload capacity as limited to
manufacturer suspension rating for maximum weight allocation and requirements
are to be met with this GVWR weight rating.

 

5.5.3  Vehicle Shipping Weight (VSW)

 

The VSW includes the weight of the vehicle with all vehicular attachments,
accessories, one-quarter tank of fuel and all lubricants and coolant.

 

5.5.4  Combat Load

 

The combat load at a minimum is the combined weight of the Command, Control,
Communications, Computers, and Intelligence (C4l) + Electronic Warfare System
(EWS) + 362 lbs/occupant + tare weight of vehicle.

 

5.5.5  Crew Compartment

 

The crew compartment is defined as the driver, co-driver and all passengers.

 

5.5.6  Duty Cycle/Mission Profile

 

All Mastiff MK3 shall operate in a high tactical mobility profile of 60% on road
(to include highways and hard surfaces) and 40% off road (to include unimproved
surfaces and cross country terrain). A breakdown of the mission profile is
provided below:

 

Annex B Page 49

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

SPECIAL CONDITIONS FOR TAF 019

 

1.                                       The following set out the ‘Special
Conditions’ which shall apply to this Task Authorisation Form (TAF) Number 019
which is an Ad-Hoc Task in support of Cougar based platforms as requested by the
Authority against the existing Wolfhound Contract (SUCV1/0208) SOR Item 27.
These Special Conditions shall take precedence over those Conditions set out in
the existing Wolfhound Contract (SUCV1/0208).

 

2.                                       The following Conditions contained
within the Wolfhound Contract (SUCV1/0208) to which this TAF 019 is appended are
not applicable to the MASTIFF III Talisman requirement as set out in this TAF
019 and as such have been excluded from this TAF 019:

 

Condition

 

Title

 

 

 

2.

 

Scope of Work

8.

 

Delivery

11.

 

Acceptance

13.

 

Reliability and Acceptance Trials

14.

 

Quality Assurance

18.

 

Government Furnished Supplies

19.

 

Special Jigs, Tools & Test Equipment

21.

 

Progress Reports, Progress Meetings and Design Reviews

26.

 

Marking of Articles

27.

 

Registration Plates and Allocation of Registration Numbers

29.

 

Supplier Development Scheme — Supplier Customer Performance

30.

 

Potential Hazard — Respirable Dust on Equipment Returned from Theatre

31.

 

Contractor on Deployed Operations (CONDO)

32.

 

Risk

33.

 

Option to Purchase Further Items

35.

 

Provision by the Contractor of the Training under Contract Items 11 and 13

39.

 

Liquidated Damages

 

3.                                       The following Conditions amend and
replace the existing Conditions as set out in the existing Wolfhound Contract
(SUVC1/0208) only in respect of the obligations as set out in this TAF 019.

 

Delete the current Condition 4 and Insert with the following amended Condition.

 

4.     SPECIFICATION AND BUILD STANDARD

 

4.1.                  Not Used

 

4.2.                  Work shall be carried out to the satisfaction of the
Authority’s Project Manager as detailed at Box 2 of DEFFORM 111 or his
authorised representative.

 

Annex C Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

4.3.                  Any proposal by either party to modify the Performance
Specification (or any deviation) shall be notified in writing to the other in
accordance with DEF-STAN 05-57 (Configuration Management of Defence Material),
giving full details of its reasons for the proposed modification (or deviation).
Should the implementation of any proposed modification (or deviation) result in
the Authority incurring costs (directly or indirectly on ordering spares,
revising literature or modifying equipment) the modification shall not be
incorporated in any article supplied under the Contract unless authorised in
writing by the Authority’s Commercial Branch in accordance with Contract
Condition 38. The Contractor shall be entitled to an equitable adjustment in
price, schedule, and/or technical requirements for such modifications to the
Performance Specification.

 

Delete the current Condition 5 and Insert with the following amended Condition.

 

5.                          RESPONSIBILITIES AS PRIME CONTRACTOR

 

5.1.                  The Contractor is hereby appointed as Prime Contractor and
shall be entirely responsible for undertaking the work detailed in this Contract
in accordance with the Terms and Conditions of this Contract.

 

5.2.                  The Contractor’s responsibilities in addition to those
defined elsewhere in the Contract shall include but not limited to:

 

i)                             All work detailed in the Performance
Specifications at Annexes A and B to this TAF.

 

ii)                          The placing, administration, control and management
of all Sub-Contracts required to meet the requirement defined in the Contract,
regardless of method by which the sub-contractor may be selected.

 

iii)                       Not Used

 

iv)                      Planning, programming and progressing of the work.

 

v)                         Providing the Authority with the information defined
in the Contract, on schedule, to satisfy the Authority on a continuing basis
that the work is proceeding in accordance with the Contract.

 

5.3.                  Not Used

 

5.4                     Should the Contractor fail to complete any part of the
work or supply any of the Items as required by this TAF 019 to the reasonable
satisfaction of the Authority and such failure is not caused by undue delays to
the Contractor by the Authority, it shall be the Contractor’s responsibility to
rectify that failure to the reasonable satisfaction of the Authority at no
additional cost to the Authority.

 

5.5.                  Should the Authority formally or informally verify or
express satisfaction with any design, drawing or data or if the Authority at any
stage gives any advice or makes any comment or suggestion relating to any
design, drawing or data under this Contract, the Authority shall not thereby
incur any liability and the Contractor shall remain solely responsible for the
proper performance of this Contract.

 

5.6.                  Any advice offered during the course of the Contract by
the Authority, or any representative of the Authority shall be deemed to be
given without responsibility on the part of the Authority and the

 

Annex C Page 2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

Contractor remains liable under the Contract to produce the Articles or perform
the Services in accordance with the Contract.

 

5.7.                  Any alteration or change discussed between the
representatives of the Contractor and the Authority, which is not formalised
under a Contract Amendment or confirmed in writing by the Contracts Branch is
not authorised under the Contract and there is no obligation on the Authority to
accept.

 

Delete the current Condition 6 and Insert with the following Condition.

 

6.                          TECHNICAL ASSISTANCE TO THE AUTHORITY

 

6.1                     The Authority may engage third parties to assist it with
this Contract, such third parties and the information to be released and
facilities to be made available are to be notified to, and approved by the
Contractor, such approval is not to be unreasonably withheld. The agreed third
parties shall be deemed to be approved representatives of the Authority to whom
the Contractor shall make available any information which it is permitted to
release and any facilities as are solely necessary to enable them to fulfil
their obligations to the Authority. Any information which the Contractor
considers shall compromise the position of the Contractor in relation to the
protection of proprietary and commercially sensitive information shall not be
deemed ‘to be permitted to be released’ and the existence of such information
shall be notified to the Authority.

 

6.2                     Any contract placed by the Authority for the services of
third parties mentioned in Condition 6.1 above shall include such provisions
necessary for the protection of all proprietary and confidential information and
Intellectual Property rights under said Contract.

 

Delete the current Condition 6 and Insert with the following Condition.

 

7.                          PRICES & GAINSHARE

 

7.1                     From the outset, fair and reasonable prices for the
Articles and any Services forming part of the work shall be agreed in accordance
with DEFCON 643 (Price Fixing). As and when prices are agreed, the maximum
provisional prices stated in this TAF shall be updated accordingly to reflect
the agreed prices for each Item and noted in Appendix A to Annex Z to the
Contract.

 

7.2                     Notwithstanding the provisions of DEFCON 643 (Price
Fixing) all prices submitted to the Authority by the Contractor shall be subject
to formal price investigation (Audit) by the Authority with the support of the
Authority’s Commercial Project Enablement Team (CPET) Cost Analysis & Assurance
Service (CAAS). Each of the Parties agrees to do all things reasonably necessary
to facilitate and conclude the price investigation by the Authority. The CAAS
audit shall be completed within three months of contract signature.

 

7.3                     The agreed fixed fair and reasonable prices shall be
firm i.e. non-variable for the duration of the Contract and shall include all
royalties, commercial agreements, cash and trade discounts, license fees, and UK
taxes, with the exception of Value Added Tax (DEFCON 513 (Value Added Tax)
refers).

 

7.4                     All prices include the cost of handling, packaging and
transportation (including carriage insurance and freight) to the point of
delivery or ex-works to the consignee and the cost of compliance with all the
terms and conditions of the Contract. This does not include any required
handling charges by any third party.

 

Annex C Page 3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

7.5                     The total of the fixed prices payable by the Authority
to the Contractor for the Articles and/or Services shall not in any respect,
without the authority in writing of the Authority’s Commercial Officer, exceed
the provisional maximum prices for those Articles and/or Services as detailed in
this TAF 019.

 

7.6                     In the event that fixed fair and reasonable prices have
not been agreed within a period of three (3) months following Contract signature
and provided that any agreement is not unreasonably withheld, the Parties shall
refer to the dispute resolution procedures under set out in DEFCON 530 (Dispute
Resolutions) to the Contract

 

7.7                     For the avoidance of doubt the provisional maximum
prices stated in this TAF supersede any commitments by the Authority to the
Contractor made prior to the date of this Contract.

 

7.8                     The prices do not include any taxes, duties, or other
identifiable charges.

 

Gainshare

 

7.8                     Notwithstanding the Parties rights under DEFCON 650A
(Reference to the Review Board of Questions arising under the Contract), the
Contractor shall actively seek innovative approaches in reducing the cost of
performing its obligations under this Contract. The Authority shall endeavour to
assist the Contractor with this activity. In the event the Contractor is able to
reduce the costs as detailed in Annex G (Equality of Information Pricing
Statement) such that it results in a saving to the Contact prices, the Parties
shall share any such saving in the following proportions, with the Authority’s
share expressed first:

 

Labour hours at direct rates

50:50

 

 

Materials in relation to the BOM

40:60

 

7.9                     In accordance with (but not in addition to) the
Contractors obligations under DEFCON 648 (Availability of Information) the
Contractor shall clearly record, and make available at the request of the
Authority, all costs associated with this Contract to allow the gainshare in
Condition 7.8 to be applied. Further, the Contractor shall at quarterly
intervals produce a detailed account of any savings made against the costs as
detailed in Annex G (Equality of Information pricing statement) to the Contract.
On completion of the Contract both Parties shall review such records and to the
extent that savings have been achieved over and above those savings already
accounted for and shared pursuant to Condition 7.8 (“additional savings”) and
such additional savings result in further reductions to the Contract prices, the
Parties shall share such additional savings in the ratios set out in Condition
7.8 The Authority reserves the right to deduct its share of any savings from any
outstanding sum due to the Contractor upon completion of the Contract.

 

Delete the current Condition 6 and Insert with the following Condition.

 

12.                   PAYMENT AND INVOICING

 

12.1               Payments against this TAF 019 shall be made in US Dollars ($)
and £ UK Sterling and shall be claimed in accordance with this Condition 12 and
the Payment Plan at Annex D to this TAF 019.

 

12.2.            Not Used

 

Annex C Page 4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

12.3.            Not Used

 

12.4               Not Used.

 

12.5.            Not Used

 

12.6               Not Used

 

12.7               All claims for payment shall be made in accordance with
DEFCON 522J (Payment under P2P).

 

SUPPLEMENTARY CONDITIONS

 

4.                                       The following Conditions are
Supplementary to those Conditions stated in the existing Wolfhound Contract
SUVC1/0208 and are incorporated in respect of this TAF 019 only.

 

SECTION 1 – DEFCONS

 

DEFCON 627(12/10) – Quality Assurance Representative for a Certificate of
Conformity

 

43.                         WARRANTY

 

43.1                     The Contractor shall Warrant the Mastiff III THOR 15
and Attrition Base Vehicles for a period of twelve (12) months from the date of
delivery to NP Aerospace Limited

 

44                            TRANSPARENCY

 

44.1                     For the purpose of this Condition the expressions

 

                                          “Transparency Information” shall mean
the content of this Contract in its entirety, including from time to time agreed
changes to the Contract, and details of any payments made by the Authority to
the Contractor under the Contract;

 

                                          “Contractor Commercially Sensitive
Information” shall mean the information listed in the Contractor Commercial
Sensitive Information Annex F to this TAF 019 being information notified by the
Contractor to the Authority which is acknowledged by the Authority as being
commercially sensitive information.

 

44.2                     Notwithstanding any other term of this Contract,
including DEFCON 531 where applicable, the Contractor understands that the
Authority may publish the Transparency Information to the general public. The
Contractor shall assist and cooperate with the Authority to enable the Authority
to publish the Transparency Information.

 

44.3                     Before publishing the Transparency Information to the
general public in accordance with Condition 44.1 above, the Authority shall
redact any information that would be exempt from disclosure if it was the
subject of a request for information under the Freedom of Information Act 2000
(“the Act”) or the Environmental Information Regulations 2004 (“the
Regulations”) including the Contractor Commercially Sensitive Information.

 

Annex C Page 5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex C

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

44.4                     The Authority may consult with the Contractor before
redacting any information from the Transparency Information in accordance with
Condition 44.3 above. The Contractor acknowledges and accepts that its
representations on redactions during consultation may not be determinative and
that the decision whether to redact information is a matter in which the
Authority shall exercise its own discretion, subject always to the provisions of
the Act or the Regulations.

 

44.5                     For the avoidance of doubt, nothing in this Condition
shall affect the Contractor’s rights at law.

 

45.                         GOVERNMENT DEFENSE PRIORITY ALLOCATION SYSTEM

 

45.1                     The Contractor shall not be liable, for any delays in
delivery of vehicles under this TAF 019 where the delays result of U.S.
Government contracts or subcontracts which have been assigned an ‘Applicable
Priority Rating’ under the U.S. Government Defense Priority Allocation System
(DPAS) taking priority over this TAF 019 or sub-contracts placed by the
Contractor under this TAF 019. For the purpose of this Condition 45.1
‘Applicable Priority Rating’ shall include all ratings identified as DO and DX.
Any such delays shall be treated as a Force Majeure Event and shall be dealt
with by the Parties in accordance with Condition 41 (Force Majeure) of the
Contract.

 

Annex C Page 6

--------------------------------------------------------------------------------

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT — CONTRACT

Annex D

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

MASTIFF III THOR 15 AND ATTRITION PAYMENT PLAN

 

Payment in respect of Item No. 27 of the Schedule of Requirements to Contract
(DEFCON 110) for TAF 019 shall be made in accordance with Condition 12 (Payment
and Invoicing) of the Contract and in accordance with the following Contract
Payment Plan.

 

BASE VEHICLE PAYMENT

 

Provision of MASTIFF III THOR 15 and Attrition buy Base Vehicles in accordance
with Annex A FPII Statement of Work (SOW) for the United Kingdom Mine Resistant
Ambush Protected (MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011 and Annex B — MK
3 DOS 13 Performance Specification, 04-13-11, CONTROL # 03 for integration into
the following variants:

 

SOR
No
TAF
019

 

Qty

 

Total Value per
Base Vehicle
(Max Price)

 

Payment upon
Shipment of Base
Vehicle (Max Price)

 

Payment upon
Shipment of all
Base Vehicles
(Max Price)

 

Payment Retention.
upon Vehicle
Integration per Base
Vehicle (Max Price)

 

Payment
Retention upon
Integration
Vehicles (Max Price)

 

Retention for
CAAS per Base
Vehicle (Max Price)

 

Value of Payment
Retention for CAAS
per Base Vehicle
(Max Price)

 

Total Value All
Base Vehicles
(Max Price)

 

 

 

 

 

Value

 

%

 

Value

 

Value

 

%

 

Value

 

Value

 

%

 

Value

 

Value

 

Value

 

1a - 1b

 

13

 

$

[***]

 

85%

 

$

[***]

 

$

[***]

 

10

 

$

[***]

 

$

[***]

 

5

%

$

[***]

 

$

[***]

 

$

[***]

 

1c

 

34

 

$

[***]

 

85%

 

$

[***]

 

$

[***]

 

10

 

$

[***]

 

$

[***]

 

5

%

$

[***]

 

$

[***]

 

$

[***]

 

1d

 

47

 

£

[***]

 

95%

 

£

[***]

 

£

[***]

 

N/A

 

N/A

 

N/A

 

5

%

£

[***]

 

£

[***]

 

£

[***]

 

 

NON VEHICLE PAYMENT PLAN

 

 

 

 

 

 

 

Total Value per Delivered Item

 

95%

 

Payment on Delivery

 

Retention for GAAS

 

5%

 

Total Value

 

2.

 

A0001

 

n/a

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

 

 

A0002

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0003

 

n/a

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

 

 

A0004

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0005

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0006

 

n/a

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

 

 

A0007

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0008

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0009

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

 

A0010

 

$

[***]

 

95

%

$

[***]

 

$

[***]

 

5

%

$

[***]

 

 

Annex D Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

 

 

Total Value per Delivered Item

 

95

%

Payment on Delivery

 

Retention for CAAS

 

5

%

Total Value

 

 

 

A0011

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0012

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0013

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0014

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0015

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0016

 

$[***]

 

95

%

$[***]

 

$[***]

 

5

%

$[***]

 

 

 

A0017

 

n/a

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

 

 

A0018

 

n/a

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

3.

 

All

 

$[***]

 

95

%

$[***]

 

$[***]

 

 

 

$[***]

 

 

Annex D Page 2

--------------------------------------------------------------------------------

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex E

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

BASE VEHICLE DELIVERY SCHEDULE

 

Vehicle
No SOR
1a–1c

 

Completion of Base
Vehicles in Ladson
and Ready for
Shipment

 

Delivery
Date of Base
Vehicles to
the UK

 

Vehicle
No

 

Completion of Base
Vehicles in Ladson
and Ready for
Shipment

 

Delivery Date
of Base
Vehicles to the
UK

1

 

30/09/11

 

31/10/11

 

26

 

31/10/11

 

30/11/11

2

 

30/09/11

 

31/10/11

 

27

 

31/10/11

 

30/11/11

3

 

30/09/11

 

31/10/11

 

28

 

31/10/11

 

30/11/11

4

 

30/09/11

 

31/10/11

 

29

 

31/10/11

 

30/11/11

5

 

30/09/11

 

31/10/11

 

30

 

31/10/11

 

30/11/11

6

 

30/09/11

 

31/10/11

 

31

 

31/10/11

 

30/11/11

7

 

30/09/11

 

31/10/11

 

32

 

31/10/11

 

30/11/11

8

 

30/09/11

 

31/10/11

 

33

 

31/10/11

 

30/11/11

9

 

30/09/11

 

31/10/11

 

34

 

30/11/11

 

31/12/11

10

 

30/09/11

 

31/10/11

 

35

 

30/11/11

 

31/12/11

11

 

30/09/11

 

31/10/11

 

36

 

30/11/11

 

31/12/11

12

 

30/09/11

 

31/10/11

 

37

 

30/11/11

 

31/12/11

13

 

30/09/11

 

31/10/11

 

38

 

30/11/11

 

31/12/11

14

 

31/10/11

 

30/11/11

 

39

 

30/11/11

 

31/12/11

15

 

31/10/11

 

30/11/11

 

40

 

30/11/11

 

31/12/11

16

 

31/10/11

 

30/11/11

 

41

 

30/11/11

 

31/12/11

17

 

31/10/11

 

30/11/11

 

42

 

30/11/11

 

31/12/11

18

 

31/10/11

 

30/11/11

 

43

 

30/11/11

 

31/12/11

19

 

31/10/11

 

30/11/11

 

44

 

30/11/11

 

31/12/11

20

 

31/10/11

 

30/11/11

 

45

 

30/11/11

 

31/12/11

21

 

31/10/11

 

30/11/11

 

46

 

30/11/11

 

31/12/11

22

 

31/10/11

 

30/11/11

 

47

 

30/11/11

 

31/12/11

23

 

31/10/11

 

30/11/11

 

 

 

 

 

 

24

 

31/10/11

 

30/11/11

 

 

 

 

 

 

25

 

31/10/11

 

30/11/11

 

 

 

 

 

 

 

Annex E Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex E

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

NON VEHICLE DELIVERY SCHEDULE

 

SOR

 

Description

 

Qty

 

Status

 

First 
Delivery

2.

 

Provision of Eighteen (18) SDRLs in accordance with Paragraph 11 of Annex A FPII
Statement of Work (SOW) for the United Kingdom Mine Resistant Ambush Protected
(MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011

 

 

 

 

 

 

 

 

A0001 - Program Status Report

 

1

 

Final

 

As Required

 

 

A0002 - Risk Management Plan

 

1

 

Final

 

32 days*

 

 

A0003 - Progress Report

 

1

 

Final

 

32 days*

 

 

A0004 - Final Inspection Record (FIR)

 

1

 

Final

 

45 days*

 

 

A0005 - Safety Assessment Report (SAR)

 

1

 

Final

 

62 days*

 

 

A0006 - Copyright Release

 

1

 

Final

 

N/A

 

 

A0007 - Configuration Management Plan

 

1

 

Final

 

62 days*

 

 

A0008 - Indentured Bill of Material (IBOM)

 

1

 

Final

 

32 days*

 

 

A0009 - PCA Plan

 

1

 

Final

 

62 days*

 

 

A0010 - PCA (Audit)

 

1

 

Final

 

82 days*

 

 

A0011 - FCA Plan

 

1

 

Final

 

62 days*

 

 

A0012 - FCA (Audit)

 

1

 

Final

 

82 days*

 

 

A0013 - Baseline Description Document

 

1

 

Final

 

62 days*

 

 

A0014 - Certificate of Design

 

1

 

Final

 

62 days*

 

 

A0015 - Configuration Status Accounting (CSA)

 

1

 

Final

 

As Required

 

 

A0016 - Engineering Change Proposal (ECP)

 

1

 

Final

 

As Required

 

 

A0017 - Request for Deviation (RFD)

 

1

 

Final

 

As Required

 

 

A0018 - Meeting Minutes Report

 

1

 

Final

 

As Required

 

 

A0019 – Quality and Internal Assurance Plan

 

1

 

Final

 

62 days*

3

 

Provision of the Mastiff III THOR E-BOM

 

1

 

Final

 

62 days*

 

--------------------------------------------------------------------------------

* After Award of TAF 019 SOR Item 27 of contract SUVC1/0208 WOLFHOUND

 

Annex E Page 2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Index of

PROTECT – CONTRACT

Annex F

 

Task Approval

 

To TAF/019

 

Forms (TAF)

 

 

 

 

Contractor Commercial Sensitive Information

 

 

[To be inserted]

 

Annex F Page 1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT – CONTRACT

Annex AA

 

Approval Form

 

To Contract

 

 (TAF)

 

SUVC1/0208

 

 

Tactical Support Vehicle (TSV) Heavy

 

WOLFHOUND

 

 

UOR AO1404A

 

Task Approval Form (TAF) for the

 

Supply of MASTIFF III THOR 15 and Attrition Base Vehicles

 

Protected Mobility Team (PMT)

 

Issue:

7

 

 

Issue Date:

18th April 2011

 

 

Number of Pages:

78 including front cover

 

 

SUV File Reference:

SUVC1/0208/19

 

THIS DOCUMENT IS THE PROPERTY OF HER BRITANNIC MAJESTY’S GOVERNMENT, and is
issued for the information of such persons only as need to know its contents in
the course of their official duties. Any person finding this Document should
hand it to a British forces unit or to a police station for its safe return to
the MINISTRY OF DEFENCE, D Def Sy, Main Building, Whitehall, LONDON SW1A 2HB,
with particulars of how it was found. THE UNAUTHORIZED RETENTION OR DESTRUCTION
OF THE Document MAY BE AN OFFENCE UNDER THE OFFICIAL SECRETS ACTS 1911-89. (When
released to persons outside Government service, this Document is issued on a
personal basis. The recipient to whom it is entrusted in confidence, within the
provisions of the Official Secret Acts 1911-89, is personally responsible for
its safe custody and for seeing that its contents are disclosed only to
authorized persons.)

 

Protected Mobility Team (PMT)

Defence Equipment & Support

Spruce 3a #1302

MoD Abbey Wood

Bristol

BS34 8JH

[g140571ki21i001.jpg]

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

PROTECT – CONTRACT

Annex AA

 

Approval Form

 

To Contract

 

(TAF)

 

SUVC1/0208

 

 

Amendments

 

Issue No.

 

Date

 

Incorporated by

 

Details of change

1.1

 

28/01/11

 

PMT

 

First Draft

2.0

 

06/04/2011

 

IST /FPII

 

Second Draft

3.0

 

12/04/2011

 

FPII

 

Third Draft

4.0

 

12/04/2011

 

PMT

 

Changes incorporated due to quotation being received

5.0

 

13/04/2011

 

IST

 

Delivery plan and minor modifications

6.0

 

15/04/2011

 

PMT

 

Changes incorporated due to new SOW being received

7.0

 

18/04/2011

 

PMT

 

Changes incorporated due to vehicle no changes

 

2

--------------------------------------------------------------------------------

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

TASK APPROVAL FORM (TAF)

 

Final

 

PART 1 - TASKING IDENTIFICATION

 

Tasking Order Number

 

SUVC1/0208/TAF/ 019

Issue &  Date

18/04/2011

Originator Reference Number

 

 

 

 

 

 

 

Title of Task

 

Supply of MASTIFF III THOR 15 (Qty 13) and Attrition (Qty 34 )Base Vehicles

 

 

 

 

 

 

Sponsor: IPT Leader/ Project Manager

 

Matthew Knowles

Postcode

BS34 8JH

 

 

 

 

 

 

 

Post

 

MASTIFF Project Manager

Telephone No:

07989342237

 

 

 

 

 

 

 

Address

 

Protected Mobility Team

Fax No:

01179 1 36912

 

 

 

 

 

 

 

 

 

Spruce 2a #1204

E-mail

DESLECWG-PMT-HvyProjMgr1@mod.uk

 

Internal Accounting Information

 

 

 

UIN

P2673B (THOR 15) D1832E (Attrition)

 

 

 

 

VAT CODE

Fl

 

 

 

 

IAC/RAC

BWE080

 

 

 

 

PROJECT CODE

P980087000 (THOR 15) P980074900 (Attrition)

 

 

 

 

Timeframe for
submission of proposals

Working Days

 

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

1. Schedule of Requirements

 

Item
No

 

Description

 

Qty

 

Max Price
Each $ and £
(Completed by
Contractor)

 

Max Price Total
$ and £

1.

 

Supply of MASTIFF III THOR 15 and Attrition Base Vehicles in accordance with
Annex A FPII Statement of Work (SOW) for the United Kingdom Mine Resistant
Ambush Protected (MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011 and Annex B — MK
3 DCS 13 Performance Specification, 04-13-11, CONTROL # 03 for integration into
the following variants:

 

 

 

 

 

 

 

 

a.     MASTIFF III Improvised Explosive Device Disposal (IEDD) Vehicles

 

7

 

$

[***]

 

$

[***]

 

 

b.     MASTIFF III Electronic Counter Measures (ECM) Vehicles

 

6

 

$

[***]

 

$

[***]

 

 

c.     Troop Carrying Variant (TCV)

 

34

 

$

[***]

 

$

[***]

 

 

d.     IST G&A Recovery

 

47

 

£

[***]

 

£

[***]

 

 

 

 

 

 

 

 

 

2

 

Provision of Eighteen (18) SDRLs in accordance with Paragraph 11 of Annex A FPII
Statement of Work (SOW) for the United Kingdom Mine Resistant Ambush Protected
(MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011

 

See Annex E

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

3

 

Non Recurring Engineering (NRE) for the MASTIFF III THOR 15 Base Vehicles —
Delivery of E BOM

 

1

 

$

[***]

 

$

[***]

 

The work described in the Statement of Work (below) is ordered for the duration
given.

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

2.  Statement of Work

 

Task Title:

 

Supply of MASTIFF III THOR 15 (Qty 13) and Attrition (Qty 34) Base Vehicles

 

Supply of MASTIFF III THOR 15 and Attrition Base Vehicles only in accordance
with Annex A FPII Statement of Work (SOW) for the United Kingdom Mine Resistant
Ambush Protected (MRAP) MASTIFF 6x6 DCS-13 dated 14 April 2011 and Annex B — MK
3 DCS 13 Performance Specification, 04-13-11, CONTROL # 03 for integration into
the following variants:

a)     MASTIFF III Improvised Explosive Device Disposal (IEDD) Vehicles

b)    MASTIFF III Electronic Counter Measures (ECM) Vehicles

c)     Troop Carrying Variant (TCV)

 

Deliverables: Outputs required; milestones, reports, software, demonstrations
etc.

 

Qty 47 MASTIFF III THOR 15 (13) and Attrition (34) Base Vehicles for integration
into the variants detailed above.

 

Provision of SDRL’s A001 to A0019 and MASTIFF III THOR E-BOM

 

 

Government Furnished Assets:

Delivery Schedule:

 

 

Nil

See Annex E

 

 

Payment Schedule:

 

See Annex D

Acceptance Criteria:

 

Vehicle Acceptance shall be achieved upon Shipment of the Base Vehicles from
Ladson, USA.

SDRL Acceptance shall be achieved upon confirmation of receipt by the Project
Manager within 1 month of delivery

Sponsor Details:

 

Matthew Knowles

 

MASTIFF Project Manager

 

 

 

Signature:

Date:

 

3. Order Conditions

 

All Tasking shall be subject to the Terms and Conditions of Contract SUVC1/0208
supplemented by any additional Conditions (if required) shown below.

 

The two together become a binding Contract at the time of signature of this TAF.

 

Modified and/or Special and Supplementary Conditions are detailed at Annex C to
this TAF 019; these shall cease to apply once Contract PMT/0012 (Manufacture and
Supply Integrated Cougar Vehicles) is placed.

 

In the event that the Parties are unable to agree Terms and Conditions under
Contract PMT/0012 then the Authority shall be obliged to take ownership of the
Base Vehicles supplied under this TAF 019.

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

4. Dates for the Commencement and Completion of the Work

 

 

Commencement Date: Date of signature of the TAF

Delivery/Completion Date

 

See Annex E

 

PART 2.  PRICE PROPOSAL & CONTRACTOR AUTHORISATION

 

Contractors Proposal (including assumptions & dependencies):

 

For details of the prices see FPII proposal FP10-0254 dated 06th April 2011 and
IST Proposal dated 08th April 2011.

 

Total Maximum Prices $ and £

 

Total Maximum price

$27,408,819.89

 

 

 

 

 

£ 594,550.00

 

 

Approval

 

Position

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART 3.  AUTHORITY AUTHORISATION

 

Please note that approval may only be granted by Officers who hold an
appropriate licence or delegation, or a nominated representative (to whom powers
have been delegated).

 

Approval

 

Position

 

Signature:

 

Date

 

Project Manager

 

 

 

 

 

 

 

Commercial Officer

 

 

 

 

 

 

 

Finance Officer

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

Please note only when in possession of the authorised TAF shall the contractor
commence with any work. The Contractor shall acknowledge receipt of an
authorised TAF by completing Part 4 and returning it to the Authority within
five (5) working days of receipt.

 

PART 4. ACKNOWLEDGEMENT OF ORDER [Note C]

 

Approval

 

Position

 

Signature:

 

Date

 

Acknowledgement by (Contractor)

 

 

 

 

 

 

 

 

Please note that the Commercial Officer must distribute copies to all
stakeholders including the Bill Paying authority together with a duly completed
DEFFORM 57A.

 

PART 5. COMPLETION OF TASK & FINAL PRICE

 

Approval

 

Position

 

Signature:

 

Date

 

Acknowledgement by
(Authority’s Project Manager)

 

 

 

 

 

 

 

Authorised by
(Authority’s Commercial Officer)

 

 

 

 

 

 

 

 

 

FINAL PRICE

 

£[insert Final Price law Condition 24]

 

 

PART 6. RECORD OF AUTHORISED CHANGES [See Note A]

 

CHANGE ISSUE NUMBER

 

DATE OF ISSUE

 

COMMENTS / REASON FOR CHANGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTES & INSTRUCTIONS

 

(A)                  The date and issue number must be raised incrementally
whenever the Task is reissued; additionally the “Record of Authorised Changes”
section should be completed as appropriate;

(B)                    The Contractor shall provide full pricing details on the
pricing basis requested by the Authority including a price breakdown;

(C)                    The Contractor must return a signed copy to the Authority
within 5 Working Days in acknowledgement of receipt of the final Task Approval
Form.

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

WOLFHOUND Task

 

PROTECT — CONTRACT

 

Annex AA

Approval Form

 

 

 

To Contract

 (TAF)

 

 

 

SUVC1/0208

 

(E)         On receipt of the order acknowledgement from the Contractor, the
Authority’s Commercial Officer must send a copy of the Task Approval Form
together with a DEFFORM 57A to the Authority’s Bill Paying Authority.

 

8

--------------------------------------------------------------------------------